    2:19-cv-02148-CSB-EIL # 53-8        Page 1 of 41
                                                                                E-FILED
                                                Monday, 16 November, 2020 07:37:22 PM
                                                           Clerk, U.S. District Court, ILCD




            In The Matter Of:
                AYRES v.
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.




                   SHANE COOK
                   March 10, 2020




  Area Wide Reporting and Video Conferencing
               www.areawide.net
           scheduling@areawide.net
              301 W. White Street
             Champaign, IL 61820




                      Exhibit G




                   Original File 0310coos.txt
            Min-U-Script® with Word Index
                         2:19-cv-02148-CSB-EIL # 53-8                      Page 2 of 41
AYRES v.                                                                                                      SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                     March 10, 2020
                                                          Page 1                                                       Page 3
 1           IN THE UNITED STATES DISTRICT COURT                    1             Deposition of CAPTAIN SHANE COOK, taken
            FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                    URBANA DIVISION                               2   on behalf of the Plaintiff at 301 North Neil
 3                                                                  3   Street, Suite 505, Champaign, Illinois, at
     WYLESHA AYRES,
 4                   Plaintiff,                                     4   1:30 P.M. on March 10, 2020, before Shelley
 5            -vs-                No. 19-cv-2148                    5   Marvin, CSR in and for the State of Illinois, CSR
 6   SHERIFF DEPUTIES CODY                                          6   License No. 84-003926.
     CHRISTENSEN and CORY FLOYD,
 7   CHAMPAIGN COUNTY SHERIFF'S                                     7        Deposition taken pursuant to the evidentiary
     OFFICE, and CHAMPAIGN
 8   COUNTY, ILLINOIS,                                              8   provisions of the Illinois Code of Civil Procedure
                   Defendants.
 9                                                                  9   and the Rules of the Supreme Court promulgated
10                                                                 10   pursuant thereto.
11                                                                 11
12                                                                 12
13            DEPOSITION OF CAPTAIN SHANE COOK                     13
14                       MARCH 10, 2020                            14
15                         1:30 P.M.                               15
16                                                                 16
17                                                                 17
18                                                                 18
19                                                                 19
20           Shelley L. Marvin:      CSR# 84-003926                20
21    Area Wide Reporting Service & Video Conferencing             21
                    301 West White Street
22               Champaign, Illinois 61820                         22
                       (800) 747-6789
23                                                                 23
24                                                                 24
25                                                                 25

                                                          Page 2                                                       Page 4
 1                              INDEX
                                                                    1           (Whereupon the deposition commenced at
 2   APPEARANCES:
                                                                    2   1:31 P.M.)
 3   For the Plaintiff:
               Matthew J. McCarter                                  3               CAPTAIN SHANE COOK,
 4             NATHAN & KAMIONSKI, LLP
               33 West Monroe Street                                4   the deponent herein, called as a witness, after
 5             Suite 1830
               Chicago, Illinois 60603                              5   having been first duly sworn, was examined and
 6             Email: mmccarter@nklawllp.com
                                                                    6   testified as follows:
 7                                                                  7           MR. McCARTER: This is the deposition of
     For the Defendants:
 8             Bryan J. Vayr                                        8   Captain Shane Cook in the U.S. District Court for
               HEYL ROYSTER
 9             301 North Neil Street                                9   the Central District of Illinois, 19-cv-2148,
               Suite 505
10             Champaign, Illinois 61820                           10   Wylesha Ayres versus Champaign County Sheriff's
               Email: bvayr@heylroyster.com
11                                                                 11   Office, et al.
12                                                                 12                  EXAMINATION
13   EXAMINATION BY:                               PAGE            13   BY MR. McCARTER:
14               Mr. McCarter
                 Mr. Vayr
                                                   4, 180
                                                   124, 193
                                                                   14      Q. Good afternoon, Captain. I know I just
15                                                                 15     introduced myself. But for the record, my name is
16   EXHIBITS:                                                     16     Matthew McCarter. I represent the Plaintiff
17               Exhibit No. 1                     93              17     Wylesha Ayres in this case.
                 Exhibit No. 2                     107
18                                                                 18            First, before we get started, have you
19                                                                 19     given a deposition before?
20                                                                 20      A. I have.
21                                                                 21      Q. Okay. So you're going to be pretty
22                                                                 22     familiar with the ground rules, but I'd just like
23                                                                 23     to go over them ahead of time just to make sure
24                                                                 24     that we're all on the same page.
25                                                                 25            If you can keep all of your answers out

Min-U-Script®                           Area Wide Reporting and Video Conferencing                             (1) Pages 1 - 4
                                                     1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 3 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                 Page 5                                                     Page 7

 1   loud. And what I mean by that is no shrugs of the     1    A. No.
 2   shoulders, no huh-uhs or uh-huhs or shakes of the     2    Q. That's good. Do you wear glasses?
 3   head. That makes it a little easier for our court     3    A. I do.
 4   reporter to take everything down. As well, it         4    Q. I see you don't have them today. Do you
 5   makes it easier for Bryan and I when we go back       5   wear contacts?
 6   and review the transcript in a few months here.       6    A. Contacts.
 7   Does that make sense?                                 7    Q. Okay. Do you have your contacts in
 8     A. It does. And I'll try my best.                   8   today?
 9     Q. We'll be happy to remind you if you slip         9    A. I do.
10   up, but I have a feeling you'll be just fine.        10    Q. Do you wear hearing aids?
11           Sometimes I do my best to ask a good         11    A. No, I don't.
12   question, but I get a little lost in my words. If    12    Q. Great. Other than with your attorney,
13   at any time you don't understand my question, feel   13   have you discussed the facts of this case with
14   free ask me to rephrase it, and I'll do my best to   14   anyone?
15   do so. On the flipside of that, though, if you do    15    A. No, not the facts of the case.
16   answer a question, I'm going to understand that      16    Q. Okay. Have you discussed with anyone
17   you understood the question. Does that make          17   other than your attorneys the fact that you're
18   sense?                                               18   giving a deposition today?
19     A. It does.                                        19    A. Yes.
20     Q. Perfect. The court reporter here is             20    Q. Okay. Who was that?
21   taking down everything we say. So we might get a     21    A. The Sheriff. So my boss.
22   little conversational later where you're going to    22    Q. Okay.
23   know where I'm going with the question and want to   23    A. As well as I've mentioned it to Deputy
24   give me the answer ahead of time. But just for       24   Christensen and the lieutenant of patrol. His
25   the sake of a clean record and she doesn't have to   25   name is Tony Shaw.

                                                 Page 6                                                     Page 8

 1   listen to two of us talking over each other, if       1    Q. Can you spell Shaw for me?
 2   you wouldn't mind waiting for me to get my            2    A. Yeah, it's S-h-a-w.
 3   question out and then give your answer. And I'll      3    Q. And you said Mr. Shaw is a lieutenant of
 4   pay you the same courtesy by waiting for you to       4   patrols?
 5   give your answer before asking my next question.      5    A. Lieutenant of patrol.
 6   Does that make sense?                                 6    Q. Okay. Let's start with the Sheriff.
 7     A. It does make sense.                              7   What did you discuss with the Sheriff when talking
 8     Q. And again, we're on your time. If you            8   about your deposition here today?
 9   need to use the washroom, break, stretch your         9    A. Basically he's aware that I've done some
10   legs, or if something comes up at work and you       10   meetings with counsel, as well as today was the
11   need to step out to make a phone call, that's        11   day for the deposition and kind of the time.
12   fine. We would be happy to take a break. The         12    Q. Date and time?
13   only thing we ask is that we don't take a break      13    A. Date and time.
14   when there's a question pending. Does that make      14    Q. Okay. Anything else with the Sheriff
15   sense?                                               15   regarding your deposition today or the facts of
16     A. Absolutely.                                     16   this case?
17     Q. Now, I have just some preliminary               17    A. No.
18   questions that I ask everyone. Are you under the     18    Q. What about with Lieutenant Shaw, what
19   influence of any drugs or alcohol today?             19   have you discussed with him?
20     A. I am not.                                       20    A. Pretty much the same. He knows the date
21     Q. Taking any medications that might effect        21   and time. He understood who was involved in the
22   your memory?                                         22   case.
23     A. No.                                             23    Q. All right. In preparing for your
24     Q. Under a doctor's care for any continuing        24   deposition today, did you review any documents or
25   or chronic illnesses?                                25   video?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                         (2) Pages 5 - 8
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8               Page 4 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                  Page 9                                                   Page 11

 1     A. Yes.                                              1    Q. And can you tell me what town you live
 2     Q. And let's start with documents. Can you           2   in?
 3   tell me which documents you've reviewed?               3    A. St. Joseph, Illinois.
 4     A. Sure. I reviewed a citation that was              4    Q. Captain, where did you go to high
 5   generated by Deputy Christensen. And                   5   school?
 6   documentation for me, audio and video recording, I     6    A. I went to three different high schools.
 7   include the body camera footage.                       7    Q. Lucky you.
 8    Q. Okay.                                              8    A. So I graduated from Centennial High
 9    A. So I have reviewed that, as well.                  9   School in Champaign, Illinois.
10    Q. The citation -- I just want to make sure          10    Q. What were the other two high schools
11   we're on the same page -- would that be the           11   that you attended, but did not graduate from?
12   citation issued to Wylesha Ayres on May 8th of        12    A. Little Rock, Arkansas. Central High
13   2019?                                                 13   School.
14    A. Yes.                                              14    Q. And the second?
15    Q. Okay. And the body-worn camera, did you           15    A. Warren High School in the city of
16   review body-worn camera from Deputy Christensen on    16   Warren, Arkansas.
17   May 8, 2019?                                          17    Q. After high school, did you continue your
18    A. Yes.                                              18   education?
19    Q. Did you review body-worn camera from              19    A. I didn't. I went in the military.
20   Deputy Floyd on May 8, 2019?                          20    Q. What branch of the military?
21    A. I have.                                           21    A. Army.
22          MR. VAYR: If I may. I apologize. I             22    Q. How long were you in the Army?
23   think the way the question was phrased, it was        23    A. I was in there a total of eight years.
24   asking whether you reviewed the video on May 8th,     24    Q. What was the highest rank you achieved
25   2019. I think you were saying that you had            25   while in the Army?

                                                 Page 10                                                   Page 12

 1   reviewed the video that was generated on that date     1     A. Sergeant.
 2   by Floyd and Christensen; is that correct?             2     Q. Where did you do your basic training
 3          THE WITNESS: That is correct, yes.              3   while in the Army?
 4   BY MR. McCARTER:                                       4     A. Fort Leonard Wood, Missouri.
 5     Q. So you didn't review any video footage            5     Q. While in the Army, did you receive any
 6   of the incident on May 8, 2019? You reviewed           6   training in military policing?
 7   video footage of the incident from May 8, 2019; is     7     A. Not in military policing.
 8   that a fair characterization?                          8     Q. Okay. Did you receive any training
 9     A. That is accurate, yes.                            9   while in the Army on policing practices in
10     Q. Okay. Captain, have you seen any news            10   general?
11   articles or reporting about the facts underlying      11     A. No.
12   this case?                                            12     Q. I take it you were honorably discharged?
13     A. No.                                              13     A. I was.
14     Q. Okay. And so on the same token, I take           14     Q. Do you remember when that was?
15   it you haven't heard anyone discuss any news          15     A. From active duty, October of 1996.
16   articles or media publishings about the facts of      16     Q. Did you then, after your active duty,
17   this case; is that fair?                              17   enroll in the Reserves?
18     A. Yeah, no.                                        18     A. National Guard.
19     Q. Just some background information. Can            19     Q. National Guard. Are you still a member
20   you tell me how old you are today?                    20   of the National Guard?
21     A. I'm actually 45.                                 21     A. I'm not.
22     Q. And just for identification purposes,            22     Q. Did you enroll in the National Guard
23   can you tell me the last four digits of your          23   right after being discharged in 1996?
24   Social Security number?                               24     A. Yes.
25     A. 6558.                                            25     Q. Okay. And when did you end your

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (3) Pages 9 - 12
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8               Page 5 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                 Page 13                                                    Page 15

 1   association with the National Guard then?              1     A. Actually Menard's, my next job was in
 2    A. 2000.                                              2   law enforcement.
 3    Q. Did you receive any higher rank while in           3     Q. Okay. Which department?
 4   the National Guard other than sergeant?                4     A. So I started at Parkland.
 5    A. No, that was the highest rank.                     5     Q. Parkland, like a school officer?
 6    Q. After being discharged from the Army in            6     A. Yeah. So it's Parkland College, which
 7   1996, did you enter the work force?                    7   is a local community college.
 8    A. I did.                                             8     Q. So what was your job title at Parkland?
 9    Q. What did you do?                                   9     A. Under them, they're called public safety
10    A. Actually installed fireplaces and                 10   officials. So public safety officer.
11   swimming pools.                                       11     Q. I appreciate your patience as I take
12    Q. Fireplaces and swimming pools. And what           12   some notes as we go along here.
13   company or organization was that for?                 13     A. No, that's fine.
14    A. The first company was Bright Ideas.               14     Q. When did you start working as a public
15    Q. What was the second one?                          15   safety officer at Parkland Community College?
16    A. Rasmussen Pool & Patio.                           16     A. January of 1999.
17    Q. Did you work both at the same time, kind          17     Q. Just stepping back for a few moments.
18   of a part-time for each? Or did you work for one      18   While working at Menard's for a year and a half as
19   and then end your employment there and move to the    19   a building materials estimator, did you have any
20   second employment?                                    20   disciplinary issues?
21    A. Yes. So I worked for one, moved to the            21     A. No.
22   second company while I was attending college.         22     Q. While working installing fireplaces and
23    Q. Okay. You mentioned you attended                  23   swimming pools before attending Parkland Community
24   college. Where did you go?                            24   College, did you have any disciplinary issues?
25    A. Parkland.                                         25    A. No.

                                                 Page 14                                                    Page 16

 1    Q. Did you graduate from Parkland?                    1    Q. As a public safety officer for Parkland
 2    A. I did not.                                         2   Community College, can you tell me what some of
 3    Q. After Parkland, did you attend any other           3   your job responsibilities were?
 4   educational facilities?                                4    A. Yeah. I mean essentially it's law
 5    A. I have over the course of my law                   5   enforcement. You're just on the community college
 6   enforcement career.                                    6   campus. So you're restricted jurisdictionally.
 7    Q. Okay. We'll talk about that in a few               7     Q. If you can estimate for me, how big is
 8   moments here. But before beginning your career as      8   Parkland Community College campus?
 9   a law enforcement officer, other than Parkland,        9     A. Population-wise, they say they have
10   did you attend any other colleges or universities?    10   about 9,000 that are in and out of Parkland.
11    A. No.                                               11   Acreage-wise, I'm guessing 100 acres.
12    Q. Okay. What did you study at Parkland?             12     Q. When you were hired on at Parkland as a
13    A. CAD. Computer-aided drafting.                     13   public safety officer, did you have to undergo any
14    Q. Now, after Parkland and working                   14   training to begin your work?
15   installing fireplaces and swimming pools, did you     15     A. I did.
16   have any other employment?                            16     Q. And where did you do that training?
17    A. I did. I worked at Menard's.                      17     A. University of Illinois Police Training
18    Q. How long did you work at Menard's?                18   Institute.
19    A. Year and a half, approximately.                   19     Q. Okay. If I refer to the Police Training
20    Q. Can you tell me your job title, if you            20   Institute as PTI, would you understand what I was
21   recall it, at Menard's?                               21   talking about?
22    A. Yeah. I was a building materials                  22     A. I would.
23   estimator.                                            23     Q. If you can remember, do you recall when
24    Q. Okay. After Menard's, where did you               24   you started your classes at PTI as a public safety
25   work?                                                 25   officer for Parkland?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                        (4) Pages 13 - 16
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 6 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                Page 17                                                    Page 19

 1     A. The dates, I can't give you. I can give          1   training at PTI. I would assume that's -- and
 2   you the months. So January of '99 through             2   correct me if I'm wrong -- was that just the safe
 3   March of '99.                                         3   operation of various firearms that may be used by
 4     Q. So it's about a three-month course?              4   public safety officers?
 5     A. Yes.                                             5     A. It was, as well as just repetition on
 6     Q. Did you attend classes every day at PTI?         6   your firearm that you're going to be assigned.
 7     A. Yes.                                             7     Q. Okay. Now, you mentioned in the control
 8     Q. Do you recall some of the classes that           8   tactics portion of the training as well as in the
 9   you took?                                             9   state law that you received some training on
10     A. A variety of classes. A lot of them             10   searches. Can you tell me the difference between
11   revolved around constitutional law, state law.       11   those two classes where you received training in
12   Scenario-based training. Control tactics.            12   how to perform the search?
13   Firearms training.                                   13     A. In regards to the mechanics of the
14     Q. Do you recall some of the subjects that         14   search? Or when a search should be conducted?
15   were discussed in the con law class at PTI?          15     Q. Well, what was the difference in the
16     A. A variety of kind of the gamut at that          16   training in the state law courses that you took
17   time. I don't recall everything in detail.           17   and then in the training in the control tactic
18     Q. Okay. Same question for the state law           18   courses that you took regarding searches?
19   class, do you recall some of the subjects that       19     A. So the state and constitutional
20   were covered in the state law class at PTI?          20   classroom environment was really the bookwork, so
21     A. Yeah. Mainly laws that applied to use           21   the studying behind that. The control tactics
22   of force issues, search and seizure issues. So       22   portion you referred to is more the physical
23   very general and basic law enforcement               23   hands-on portion.
24   requirements.                                        24    Q. Let's start with the state law class.
25     Q. You mentioned scenario-based training.          25   Can you tell me what you recall learning in the

                                                Page 18                                                    Page 20

 1   Can you tell me what scenario-based training          1   state law class regarding the bookwork, you said,
 2   encompassed at PTI when you were there?               2   and when a search may or may not be performed by
 3     A. Sure. So they had a variety of                   3   an officer?
 4   scenarios set up. And those can range from a          4    A. Yeah. I can give you the basics. I
 5   traffic stop, simulated traffic stop to an actual     5   don't remember all the details from 1999.
 6   domestic incident to simple report taking. Theft      6    Q. That's fine. We'll start with the
 7   of bikes, criminal damage to property type            7   basics and work our way from there.
 8   scenarios where you're interacting and role           8    A. All right. So searches, as far as, you
 9   playing as the officer.                               9   know, we discussed search warrants. We discussed
10     Q. Now, when you're role playing as the            10   search incident to an arrest. We discussed
11   officer, who's role playing it as either the         11   consent searches, exigent circumstances, community
12   civilian or the victim of any particular scenario?   12   caretaking.
13     A. They had a variety of people. Some, I           13    Q. Any others?
14   think they hired in civilians. And then I also       14    A. Not necessarily in that class. I have
15   think they used some of their staff at the time.     15   additional training in searches, but that came
16     Q. Okay. You also mentioned control                16   later in my career.
17   tactics at PTI. Can you tell me some of the          17    Q. Okay. Did that additional training in
18   subjects that were covered in the control tactics    18   searches come in your capacity in working for the
19   course in PTI?                                       19   Champaign County Sheriff's Office?
20     A. Sure. They mainly focused on the actual         20    A. Some of it did, yes.
21   execution of an arrest. And that went as far as      21    Q. So we'll cover that in a moment. Back
22   placing a subject in handcuffs and then searching    22   to the control tactics course that you took at
23   them incident to an arrest. Maintaining safety       23   PTI, can you tell me what you recall about some of
24   for all parties.                                     24   the physical hands-on training that you learned at
25     Q. And lastly, you also mentioned firearms         25   PTI in how to actually conduct a search?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (5) Pages 17 - 20
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 7 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                Page 21                                                    Page 23

 1     A. So basically in regards to the actual            1   being on the outside of everything and, you know,
 2   search using the mechanics of the search, they        2   you're really focused on the weapon aspect of
 3   were showing you how to do it properly and safely     3   that. Contraband that could harm somebody.
 4   for all parties involved. And so once an arrest       4    Q. In your training at PTI, did you learn
 5   was in effect, so handcuffs were placed on a          5   what factors may contribute to an officer
 6   subject, they showed us how to physically divide      6   determining that a Terry stop, we'll call it,
 7   the body into quadrants and then search that          7   search was necessary?
 8   portion of the body, again looking for weapons and    8    A. So reasonable suspicion comes into play.
 9   contraband. Obviously maintaining the officer's       9   So a crime again could have occurred, about to
10   safety aspect, especially if you're transporting     10   occur, or it's just kind of predicted that
11   someone.                                             11   something's going to happen. So a stop and frisk
12     Q. Now, you mentioned this training in             12   of that subject or subjects. And that's kind of
13   regards to once a suspect was placed under arrest.   13   under the stop and frisk and pat-down arena versus
14   Did you also receive any physical hands-on           14   a search, okay, going in the pockets. What I
15   training in conducting a search for a suspect who    15   consider very thorough, a little more intrusive as
16   was not yet placed under arrest?                     16   a search versus the pat-down, stop and frisk.
17     A. Correct. We did.                                17    Q. Can you tell me what you understand
18     Q. Was there any difference that you               18   reasonable suspicion to mean?
19   understood between the hands-on performance of the   19    A. I think you can have articulable facts
20   search between somebody who's arrested and not yet   20   that have been established to again outline maybe
21   arrested?                                            21   a potential crime that's occurred or about to
22     A. Yes. But depending on the                       22   occur. And you can articulate that.
23   circumstances.                                       23    Q. For a pat-down search pursuant to
24     Q. Okay. What were some of the factors             24   Terry v. Ohio, are you looking for evidence of a
25   that you learned in your course at PTI that helped   25   crime?

                                                Page 22                                                    Page 24

 1   you to determine the circumstances that may           1     A. Yes.
 2   require a particular type of search? Does that        2     Q. Okay. Are you looking for anything
 3   make sense?                                           3   else?
 4     A. Yes. So a search incident to arrest --           4     A. Weapons.
 5   I'll use that as an example to start off with --      5     Q. Other than con law, state law, scenario
 6   at that time it's considered a full search. We're     6   training, control tactics and firearm training,
 7   able to go in the pockets, check what I consider a    7   did you receive any other courses of training at
 8   more -- it's a more thorough search of the person.    8   PTI?
 9   Okay? And again, we're able to go in the pockets,     9     A. There were other courses. Not in
10   check the waist band. If they're wearing a hat,      10   duration for the entirety of the academy, but
11   take the hat off, search the hat.                    11   blocks of instruction. I don't recall exactly the
12          The other side of that is if you get          12   title of those courses. But there were blocks of
13   into the details of Terry versus Ohio, it may be a   13   instruction.
14   stop and frisk suspect where it's a pat-down only,   14     Q. Would blocks of instruction, would that
15   you're not going in the pockets. It's a shortened    15   just be not a full blown class maybe, but just a
16   duration. Is that a -- is that what you were         16   day or two on a particular topic?
17   looking for?                                         17     A. Yes. Day or two, or even an hour or
18     Q. Yeah.                                           18   two. It could be that short.
19     A. Okay.                                           19     Q. Okay. After PTI, but still working for
20     Q. Other than not going in the pockets and         20   Parkland Community College, did you undergo any
21   being a shorter duration, did you -- your course,    21   additional training at Parkland?
22   if you recall, cover anything else that was          22     A. I did.
23   different between a search incident to an arrest     23     Q. Do you recall what subjects that
24   and a stop and frisk under Terry v. Ohio?            24   covered?
25     A. In regards to the pat-down, kind of             25     A. The training I did there actually was

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (6) Pages 21 - 24
                                               1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-8               Page 8 of 41
AYRES v.                                                                                              SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             March 10, 2020
                                                  Page 25                                                    Page 27

 1   EMT medical training.                                   1     A. I did.
 2     Q. Anything else?                                     2     Q. Where did you do that training?
 3     A. They put you through what they call a              3     A. I did, again, a field training program
 4   field training program. And so that is them             4   in-house.
 5   teaching their way of their agency practices,           5     Q. Any other training other than the
 6   policies.                                               6   in-house field training?
 7     Q. How long did your EMT training last at             7     A. I had a variety of trainings over the
 8   Parkland?                                               8   years I was there.
 9     A. It was taught through the Fire Service             9     Q. Let's start with the field training. Do
10   Institute at the U of I. And I want to say it was      10   you recall some of the subjects that were covered
11   a three-week course.                                   11   in the field training at the Rantoul Police
12     Q. How long was your field training at               12   Department?
13   Parkland Community College?                            13     A. Yeah. It ranges from interpersonal
14     A. It was about eight weeks, if I recall             14   operations to control tactics, knowing policy and
15   correctly.                                             15   procedure, being proficient at geography, being
16     Q. Now, you mentioned you were a public              16   proficient at your firearms, being proficient at
17   safety officer at Parkland. Did you ever have --       17   knowing the law as being implemented in
18   were you ever promoted to a different job title at     18   enforcement.
19   Parkland?                                              19     Q. How were the policies and procedures
20     A. No.                                               20   portion of that taught? Or how did you receive
21     Q. Any disciplinary issues at Parkland               21   instruction on the policies and procedures of the
22   Community College?                                     22   Rantoul Police Department?
23     A. No.                                               23     A. They had a policy manual that they would
24     Q. After -- when did you leave Parkland              24   issue an officer.
25   Community College?                                     25     Q. Is this a physical book?

                                                  Page 26                                                    Page 28

 1    A. So January of 2000.                                 1     A. It is a physical book.
 2    Q. Why did you leave?                                  2     Q. So you received the book. Did you have
 3    A. Parkland College wasn't the policing                3   to pass any tests regarding the material contained
 4   that I wanted to be involved with.                      4   in the book?
 5    Q. Okay. Did you take a new job after                  5     A. Yeah. It wasn't necessarily a test,
 6   Parkland?                                               6   written test. It was proficiency testing with
 7    A. I did.                                              7   your field training instructor.
 8    Q. Where at?                                           8     Q. What do you mean by proficiency testing?
 9    A. Rantoul Police Department.                          9     A. So you'd go over policy and procedure.
10    Q. When did you start at Rantoul? Or                  10   And it may be a narrative scenario, it may be a
11   strike that. When were you hired on at Rantoul         11   real world incident that you're handling. And
12   Police Department, if you recall?                      12   it's a checklist that basically matches up with
13    A. January of 2000. I don't remember the              13   the policy and procedure. And if you showed
14   actual day. January of 2000.                           14   proficiency, whether scenario-based or in a real
15    Q. When you were hired, what was your                 15   world incident, that was a task that was
16   initial title?                                         16   completed.
17    A. Patrolman.                                         17     Q. In your time during the field training
18    Q. As a patrolman at Rantoul Police                   18   at Rantoul Police Department, was your
19   Department, what were some of your job duties and      19   understanding of the Rantoul policies and
20   responsibilities?                                      20   procedures ever deemed to be insufficient?
21    A. Protecting the citizens of the                     21     A. Not to my knowledge, in my capacity.
22   community. General patrol duties. You know, that       22     Q. So you were never informed that your
23   again, it's your basic patrolman.                      23   understanding of a particular policy or a
24    Q. When you were hired at Rantoul, did you            24   particular procedure was subpar; is that correct?
25   have to undergo any additional training?               25     A. Correct.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (7) Pages 25 - 28
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-8               Page 9 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                  Page 29                                                    Page 31

 1    Q. Okay. Any other disciplinary actions at             1   Sheriff's Office in December of '04 then?
 2   Rantoul Police Department?                              2    A. Yes.
 3    A. No.                                                 3    Q. When you were first hired on at --
 4    Q. Captain Cook, why did you want to be a              4   strike that.
 5   police officer?                                         5          If I refer to the Champaign County
 6    A. Well, honestly, I didn't know I'd be                6   Sheriff's Office as just the Sheriff's Office, do
 7   doing this profession. I wasn't a seven-year-old        7   you understand what I'm talking about?
 8   looking to be a cop.                                    8    A. Yes.
 9    Q. Fair. So how did you get into the law               9    Q. Excellent. When you were first hired on
10   enforcement career then?                               10   at the Sheriff's Office, what was your job title?
11    A. I worked with a gentleman who said he              11    A. I was a deputy.
12   was going to test at Parkland College. And I was       12    Q. What were some of your job duties and
13   attending Parkland College. I didn't believe that      13   responsibilities as a deputy?
14   they had a police department at the time. And I        14    A. Again, community caretaking, patrol
15   showed up and he didn't.                               15   related activities, general safety of the
16    Q. From there, the rest is history, right?            16   community. I did traffic enforcement, community
17    A. Yeah.                                              17   awareness. Handled and investigated patrol-level
18    Q. Other than being a patrolman, did you              18   crimes.
19   hold any other positions in the Rantoul Police         19    Q. How long were you a deputy in the
20   Department?                                            20   Sheriff's Office?
21    A. Supervisory as far as rank, no.                    21    A. I became a sergeant in, let's see --
22   Instructors, yes.                                      22   '04 -- I became a sergeant in '08.
23    Q. What do you mean by that?                          23    Q. Between the time you started as a deputy
24    A. I ended up becoming a field training               24   and the time that you were promoted to a sergeant,
25   instructor. I was a firearms instructor. I was a       25   did your job duties and responsibilities as a

                                                  Page 30                                                    Page 32

 1   TASER instructor.                                       1   deputy ever change?
 2    Q. Other than a TASER, any other specific              2    A. I did. I actually served as an
 3   weapon that you were giving training in as part of      3   investigator in between deputy and sergeant.
 4   a field training instructor at Rantoul Police           4    Q. What were some of your job duties and
 5   Department?                                             5   responsibilities as an investigator?
 6    A. Firearm proficiency with both handgun               6    A. So the investigations side is more
 7   and rifle.                                              7   complicated investigations that patrol was not --
 8    Q. Other than being an instructor                      8   had the time or experience to handle. So that
 9   patrolman, any other positions within the Rantoul       9   came to investigations and we looked into those
10   Police Department?                                     10   more thoroughly.
11    A. No.                                                11    Q. Do you recall how long after you were
12    Q. How long did you work for the Rantoul              12   hired at the Sheriff's Office that you then became
13   Police Department?                                     13   an investigator?
14    A. I left there in December of 2004.                  14    A. It was roughly approximately two years.
15    Q. Why did you leave the Rantoul Police               15    Q. Two years? How did you, for lack of a
16   Department?                                            16   better term, qualify to be an investigator? Was
17    A. Wanted to spread my wings.                         17   there a particular test you had to take or
18    Q. And did you take employment after                  18   recommendation of a fellow officer?
19   Rantoul then?                                          19    A. No test. There was an interview
20    A. I did. I actually transferred to the               20   process, as well as they were looking at previous
21   Sheriff's Office.                                      21   experience, resume.
22    Q. Would that be the Champaign County                 22    Q. So if my math is correct, you became an
23   Sheriff's Office?                                      23   investigator roughly in the winter of 2006; is
24    A. Correct.                                           24   that correct?
25    Q. Did you start with the Champaign County            25    A. That sounds about right, yeah.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (8) Pages 29 - 32
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 10 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                 Page 33                                                    Page 35

 1    Q. And then did you hold the position of              1   employment with them?
 2   investigator until your promotion to sergeant in       2     A. No, it's been the whole timeframe. No
 3   2008?                                                  3   break in service.
 4    A. Correct.                                           4     Q. As part of your field training going
 5    Q. Okay. Before getting to your work as a             5   over the policies and procedures as a deputy with
 6   sergeant, so only focusing on your time as a           6   the Sheriff's Office, if you were ever unsure of a
 7   deputy and then as an investigator, did you            7   policy or procedure, had some questions about it,
 8   personally have any involvement with the               8   how would you go about finding some answers to
 9   development, review or updating of any policies        9   those questions?
10   and procedures at the Champaign County Sheriff's      10     A. At a deputy level, if you had questions,
11   Office?                                               11   your best avenue would be to approach your first
12    A. No, not in that capacity. I didn't at             12   line supervisor.
13   that time.                                            13     Q. Okay. And would that just be kind of an
14    Q. What kind of training was that?                   14   informal conversation then?
15    A. Again, each agency did a field training           15     A. It could be.
16   program.                                              16     Q. What else could it be?
17    Q. Do you recall some of the things that             17     A. There could be trainings that were
18   were covered in the field training at the             18   offered kind of in-house to go over maybe a new
19   Sheriff's Office?                                     19   policy that had been passed down. Any new
20    A. The policy and procedures, the -- their           20   information to clarify things.
21   practices on how they do things. And that went        21     Q. These in-house trainings, who would
22   from fieldwork all the way to the report writing      22   conduct these trainings for the Sheriff's Office?
23   aspect. Yeah. Basically you're conforming to the      23     A. At that time, it came down from the
24   agencies each time you go to a different agency.      24   lieutenant of patrol to the sergeants, and then to
25    Q. Did you ever go back to attend PTI as a           25   the deputy level.

                                                 Page 34                                                    Page 36

 1   member of either the Sheriff's Office or the           1     Q. These in-house trainings, would they
 2   Rantoul Police Department?                             2   just be for new policies? Or would they ever
 3     A. Attending PTI at academy level, no. I             3   offer this in-house training as a refresher course
 4   did attend PTI for certain instructor courses.         4   for existing policies?
 5     Q. Okay. So just a course in one                     5     A. Both. And again, it was -- in my time
 6   particular subject, like a seminar; would that be      6   as a deputy, it was far and few between. The
 7   fair?                                                  7   in-house training was what I consider very
 8     A. Yeah. Possibly a rifle instructor                 8   informal. It's not a classroom setting. It may
 9   course, which would be 40 hours.                       9   be just done on shift at a shift level.
10     Q. Other than rifle instruction, do you             10     Q. If you could estimate for me, can you
11   recall any other of these courses that you may        11   tell me how often these in-house trainings may
12   have attended at PTI?                                 12   have taken place? Would it have been once every
13     A. Firearms instructor, which is separate           13   three months, every six months, once a month for
14   from the rifle. TASER, I believe, was through         14   instance?
15   PTI, as well. Juvenile officer certification.         15     A. What I'm recalling may be once, twice
16     Q. Now, since you've started with the               16   every six months.
17   Sheriff's Office in 2005, have you worked             17     Q. I'd like to move now to your promotion
18   continuously with the Sheriff's Office until          18   to a sergeant in 2008. As a sergeant for the
19   today?                                                19   Sheriff's Office, what were some of your duties
20     A. You said 2005. I actually started in             20   and responsibilities?
21   December '04.                                         21     A. So at that time, I left investigations,
22     Q. Excuse me, yes -- strike that. Since             22   came back to the patrol division. So I was a
23   '04, being hired on at the Sheriff's Office, have     23   first line supervisor at patrol level. And again,
24   you worked continuously with the Sheriff's Office     24   you know, as a sergeant, you're still assisting
25   to today? Or have you ever had a break in             25   the deputies handling calls, but you're also there

Min-U-Script®                     Area Wide Reporting and Video Conferencing                        (9) Pages 33 - 36
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 11 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                Page 37                                                    Page 39

 1   for quality control and reviewing reports.            1   those divisions?
 2     Q. As a sergeant, are you still in the              2     A. Actually, what I referenced, the
 3   field?                                                3   framework I referenced was solely for the law
 4     A. You are.                                         4   enforcement.
 5     Q. Do you still respond to calls?                   5     Q. Okay. Are you familiar with the
 6     A. Yes.                                             6   organization for the court security division?
 7     Q. Okay. I'd like to take this moment just          7     A. Yes.
 8   to kind of step back from your career to kind of      8     Q. And how many lieutenants would be
 9   talk about the Sheriff's Office in general.           9   assigned to the court security division?
10          Obviously in terms of hierarchy, the          10     A. They're not. There's actually one
11   Sheriff is at the top. But can you walk me           11   sergeant that is a first line supervisor for court
12   through the organizational hierarchy of the          12   security. There are 12 court security officers.
13   department?                                          13   The sergeant reports to Lieutenant Apperson, who
14     A. Sure. As you stated, the Sheriff is the         14   is our investigations lieutenant. It falls under
15   top. He's the elected official. There's a second     15   his hospice [sic].
16   person, the Chief Deputy, who's an appointed         16     Q. What about for the corrections division,
17   position by the Sheriff. Underneath that, the --     17   can you tell me the organizational hierarchy of
18   so there's a merit commission. So you have           18   that division?
19   elected, appointed, a merit commission that          19     A. I'm going to break it down as best as I
20   governs everything below that.                       20   can remember. I work with them, but ...
21     Q. Okay.                                           21     Q. Just looking for the best you know.
22     A. They're not present in the department.          22     A. So they have a captain, as well. Their
23   That's kind of like a board that's appointed.        23   title is a superintendent of the jail.
24     Q. I see.                                          24     Q. Okay.
25     A. Then it's captain. There's currently --         25     A. There are three lieutenants there, as

                                                Page 38                                                    Page 40

 1   there's three lieutenants, and then there's eight     1   well. And then if I recall right, I think they
 2   sergeants, and then the deputies are below that.      2   also have eight sergeants. I may be shorting them
 3   Deputies and investigators.                           3   one, but I think they have eight sergeants. And
 4    Q. Is there only one captain?                        4   then they have their correctional officers.
 5    A. There's only one captain.                         5    Q. Have you ever spent time in the court
 6    Q. Get back to the merit commission. Do              6   security division?
 7   you know how many people sit on this commission?      7    A. I actually was their supervisor at one
 8    A. I do. There's three.                              8   point, yes.
 9    Q. Is there -- the merit commission, are             9    Q. Okay. Would that be after your
10   they appointed by the Sheriff or in conjunction      10   appointment as sergeant in 2008?
11   with county government? How does one become --       11    A. No. When I became a lieutenant.
12    A. As far as I remember, I think they're            12    Q. Okay. Have you ever worked in the
13   appointed by the Sheriff.                            13   corrections division?
14    Q. You mentioned three lieutenants. And             14    A. I did.
15   then I know we talked briefly about Lieutenant       15    Q. When was that?
16   Shaw, who's in the patrol division. Are there any    16    A. 2013. I was only there shy of a year.
17   other divisions within the Sheriff's Office?         17   I was actually put in there as their captain, the
18    A. Yes.                                             18   superintendent of the jail.
19    Q. What are those divisions?                        19    Q. Okay.
20    A. There's -- I'll give you how it's broke          20    A. So that's the only capacity I've worked
21   down. We have court security division. We have a     21   in the jail.
22   law enforcement division, otherwise known as         22    Q. And that was just for about a year?
23   patrol. And then we have a corrections division.     23    A. Yeah, shy of a year.
24    Q. With three lieutenants, I take it then           24    Q. Okay. We might come back around to
25   one lieutenant kind of is in charge of each one of   25   that, but I want to now get back to your time as a

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (10) Pages 37 - 40
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8               Page 12 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                  Page 41                                                    Page 43

 1   sergeant.                                               1   me a little bit. You receive that training in how
 2          As a sergeant in the patrol division,            2   to conduct training as a deputy?
 3   was it ever your responsibility to conduct any of       3    A. Yeah. I'll explain it. It might make
 4   the field training or the in-house training that        4   sense.
 5   we talked about earlier?                                5    Q. Please.
 6     A. To conduct it or to review?                        6    A. As a deputy, I was a field training
 7     Q. Well, I kind of want to talk about both.           7   instructor. So I had received training on how to
 8   So let's start with conducting it.                      8   properly be a field training instructor and
 9     A. Okay.                                              9   complete evaluation training forms.
10     Q. Have you ever conducted the field                 10          As a sergeant, I come to the level of
11   training as a sergeant in the patrol division?         11   supervision. I didn't receive necessarily any
12     A. Not as a sergeant.                                12   additional field training, but I was still
13     Q. Have you ever conducted the in-house              13   reviewing paperwork and processes and reports as a
14   training as a sergeant in the patrol division?         14   sergeant at that level.
15     A. Yes.                                              15    Q. Okay. That makes more sense.
16     Q. Do you recall the subjects that you               16    A. Okay.
17   covered in an in-house training as a sergeant in       17    Q. In your training as a deputy in how to
18   the patrol division?                                   18   conduct this training for others, what were some
19     A. Yes. I did firearms. I did control                19   of the methods that you were taught in how to
20   tactics, defensive tactics, TASER instruction.         20   communicate things such as policies and procedures
21     Q. Any others?                                       21   to a new deputy?
22     A. No. Those were my kind of areas that I            22    A. What we were trained to do and relayed
23   focused on.                                            23   information was we would literally at that time,
24     Q. Now, you also mentioned review of                 24   we had a hard copy policy and procedure. And we
25   training as a sergeant. Can you tell me what you       25   would read it. We had a check off list from our

                                                  Page 42                                                    Page 44

 1   mean by review of training as a sergeant?               1   field training guide on what we were to cover, and
 2    A. Sure. If you have a recruit on your                 2   we literally would read that verbatim and see if
 3   shift that's being trained FTI, then the sergeant       3   it applied to scenarios.
 4   monitors progress, helps address any issues if          4     Q. When you say check off list, I'm
 5   they should arise. So that's the review I'm             5   picturing just kind of an 8 by 11 check sheet of,
 6   referring to.                                           6   you know, titles of various policies and
 7    Q. How do you conduct that review? Do you              7   procedures; is that correct?
 8   receive reports? Do you ride along with the new         8     A. Yes.
 9   deputy and his instructor?                              9     Q. And you would just walk through those
10    A. No, you don't ride along with the deputy           10   with the trainee and discuss if those policies and
11   and their instructor. You do receive maybe some        11   procedures are applicable to any scenario,
12   verbal consults from the FTI, the field training       12   correct?
13   instructor. You may also review the paperwork          13     A. Correct. We would try and explain it to
14   that's being -- the evaluation forms for a             14   them, how it would apply in the future to things.
15   recruit.                                               15     Q. In conducting this sort of training, did
16    Q. Did you receive any training in how to             16   you ever have a deputy who, for whatever reason,
17   either conduct or review the field training or the     17   struggled to understand a particular policy and
18   in-house training as a Sheriff with the Sheriff's      18   procedure?
19   Office -- as a sergeant with the Sheriff's Office?     19     A. Not necessarily policy and procedure
20    A. Not as a sergeant. I did as a deputy.              20   issues, no.
21    Q. Okay. That seems a little odd to me.               21     Q. Okay. In your capacity as a sergeant,
22   So let me try to rephrase my question. I'm             22   did you ever work on the development, review or
23   wondering if you received any training in how to       23   update of any policy and procedure at the
24   either review or conduct either the field training     24   Sheriff's Office?
25   or the in-house training. And your answer puzzles      25     A. No.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (11) Pages 41 - 44
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 13 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                 Page 45                                                   Page 47

 1    Q. After, I believe -- okay, so we talked             1   lieutenant admin supervisor, did you have to
 2   about you were promoted to sergeant in 2008. How       2   undergo any additional training?
 3   long were you a sergeant at the Sheriff's Office?      3     A. There was -- no, not as a lieutenant.
 4    A. Right at three years.                              4   That didn't come 'til captain. So no.
 5    Q. Okay. After sergeant, what was your                5     Q. Okay, we'll get there as we progress
 6   next promotion?                                        6   along here.
 7    A. Lieutenant.                                        7          After two years of working as a
 8    Q. Do you recall the month and year of                8   lieutenant in the admin supervisor position, did
 9   that?                                                  9   you move to any other positions as a lieutenant?
10    A. Year, I want to say 2011. Month, I                10     A. Not as a lieutenant, no.
11   don't recall.                                         11     Q. Okay. What was your next position after
12    Q. Being promoted to lieutenant, were you            12   lieutenant?
13   in any particular division?                           13     A. Captain of law enforcement.
14    A. I was actually admin support lieutenant.          14     Q. Captain of law enforcement, that
15    Q. Sounds thrilling.                                 15   encompasses the patrol division, correct?
16    A. Uh-huh.                                           16     A. It does.
17    Q. What were some of your duties and                 17     Q. Do you recall when you were promoted to
18   responsibilities as an admin support lieutenant?      18   captain?
19    A. So at that time, admin support, I did             19     A. It was in 2013.
20   have the court security division under myself --      20     Q. Do you recall the month, by chance?
21    Q. Okay.                                             21     A. No, I don't.
22    A. -- as well as the front office clerical           22     Q. That's all right. Your promotion to
23   staff. And really, it was heavily based upon the      23   captain, was that based on any sort of test that
24   civil process side. Business, finance. As you         24   you had to pass?
25   mentioned, the fun stuff.                             25     A. No. It really ended up being resume and

                                                 Page 46                                                   Page 48

 1     Q. I just want to be clear. When we talk             1   interview.
 2   court security, that's just securing the actual        2    Q. Okay. When you were promoted to captain
 3   courthouses within Champaign County, correct?          3   of the law enforcement division, did you receive
 4     A. Yes, sir.                                         4   any additional training?
 5     Q. How long did you work as an admin                 5    A. I did.
 6   supervisor -- a lieutenant admin supervisor in         6    Q. What was that training in?
 7   this court security civil process department?          7    A. I'm going to throw you a monkey wrench.
 8     A. I was there approximately two years.              8    Q. I'll try to catch.
 9     Q. Okay. In this capacity as lieutenant              9    A. All right. I'm assigned now to the jail
10   admin support, did you ever have any work on the      10   as a superintendent of the jail.
11   development, review or update of any policies and     11    Q. Okay. You kind of hinted at it earlier,
12   procedures of the Sheriff's Office?                   12   so I should have seen it coming. So I just want
13     A. I did review and actually kept in touch          13   to make sure I understand.
14   with the court security policies at that time.        14          So in your capacity as a captain of law
15     Q. Was it just a review and keeping in              15   enforcement, you're actually assigned as
16   touch with the court security policies? Or were       16   supervisor of the Champaign County jails?
17   there any other policies and procedures that you      17    A. Yes, sir.
18   performed this work with?                             18    Q. Okay. What are some of your duties and
19     A. No, it was mainly the court security             19   responsibilities as a supervisor of the jail?
20   division.                                             20    A. At that time, it was learning jail
21     Q. Okay. When you were promoted to                  21   operations. That was new to me.
22   lieutenant, did you have to undergo any additional    22    Q. How is this training conducted?
23   training for that position?                           23    A. Hands-on.
24     A. Not at that time, no.                            24    Q. So you had an instructor and you were
25     Q. At any time during your time as a                25   actually at the jail learning how day-to-day

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (12) Pages 45 - 48
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 14 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                Page 49                                                   Page 51

 1   operations were conducted?                            1     Q. Right.
 2     A. I had the outgoing captain and we were           2     A. Yeah.
 3   in the same office together, and we basically         3     Q. Do you recall some of the subjects that
 4   talked every day and kind of institutional            4   were covered in the FBI Training Academy for ten
 5   knowledge passed.                                     5   weeks?
 6     Q. So kind of like a shadow program, for            6     A. Well, we signed up for our blocks of
 7   lack of a better term?                                7   instruction there.
 8     A. Yeah, that's good.                               8     Q. Okay.
 9     Q. How long were you working as the                 9     A. Most of those blocks of instruction
10   supervisor of the jail?                              10   revolved around leadership training.
11     A. I left there at approximately ten months        11     Q. So it was something that you were kind
12   in. It was a short stint.                            12   of able to pick and choose the best classes that
13     Q. Now, you left the position as supervisor        13   were applicable to your position; is that fair?
14   of the jail, but were you still a captain in law     14     A. Yes, sir.
15   enforcement?                                         15     Q. Other than leadership training, did you
16     A. Yes, sir.                                       16   sign up for any others?
17     Q. Okay. Other than in your capacity as a          17     A. Yeah, there was, you know, some
18   supervisor at the jail, being a captain in law       18   emotional survival classes. The leadership
19   enforcement, did you have to undergo any             19   courses. Media-related courses, PIO. So those
20   additional training?                                 20   were really the foundation there.
21     A. I have.                                         21     Q. You mentioned an emotional support
22     Q. And what was that training in?                  22   class. What did that entail?
23     A. So I've been to a jail administrator            23     A. Yeah. Officer well-being. Obviously
24   certification course. I've been to command and       24   it's a topic around the nation now. So there were
25   general staff course through the University of       25   actually courses developed around that subject

                                                Page 50                                                   Page 52

 1   Illinois. It was offered at the Fire Service          1   matter.
 2   Institute. I attended the FBI Academy in 2017.        2     Q. Excellent. You also mentioned PIO.
 3     Q. The command and general staff training,          3   I've never heard of that abbreviation.
 4   what were some of the subjects that were covered      4     A. Public information officer. So media
 5   in that training?                                     5   relations.
 6     A. That course, it's a little deceiving by          6     Q. As a captain in law enforcement here,
 7   the title. But it was really a NIMS compliance        7   did you have any work in the development, review
 8   course.                                               8   or update of any of the policies and procedures of
 9     Q. What do you mean by NIMS?                        9   the Champaign County Sheriff's Office?
10     A. So the National Incident Management             10     A. I have.
11   System. So it was based around handling large        11     Q. Let's start with development. As a
12   scale incidents, critical incidents. And how you     12   captain in the Sheriff's Office, have you worked
13   would -- the inner operability with the other        13   on the development of any policies and procedures?
14   agencies.                                            14     A. Not development as much as review.
15     Q. How long did that training last?                15     Q. Okay. Can you tell me what policies and
16     A. That was only a week long course.               16   procedures that you worked in as review as a
17     Q. And then you also mentioned FBI                 17   captain?
18   training, correct?                                   18     A. There's been many policies. And I'll
19     A. Yes, sir.                                       19   explain. 2015, we went from a hard copy manual to
20     Q. Where did that training take place?             20   an online version of policy and procedures. We
21     A. That was at Quantico.                           21   use a company called Lexipol.
22     Q. How long was that?                              22     Q. If I understand, Lexipol is just kind of
23     A. It's ten weeks, was the total academy           23   a third party provider that operates the software
24   time. And that's the national academy; not the       24   that the training materials are actually kept on;
25   recruit FBI academy.                                 25   is that correct?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (13) Pages 49 - 52
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 15 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                Page 53                                                     Page 55

 1     A. Yes, sir.                                        1    A. 2015 is when it started.
 2     Q. Other than this transition from hard             2    Q. When did it conclude?
 3   copy to online materials, have you been involved      3    A. Actually, I think it's still ongoing to
 4   with the review of any other policies and             4   some degree. I think the bulk of the policies
 5   procedures within the department?                     5   were issued by 2017.
 6     A. I helped review these as they were being         6    Q. Are you familiar with how Lexipol
 7   issued out. As far as the development and initial     7   drafted their versions of the policies and
 8   review, our former Sheriff was an attorney. No, I     8   procedures that they initially sent to the
 9   was like a third -- third down the line for           9   Champaign County Sheriff's Office for review?
10   review.                                              10    A. No, sir.
11     Q. Okay. So maybe let's just break that            11    Q. You don't know if they took a policy and
12   down a little bit. What do you mean by review?       12   procedure from another jurisdiction and sent it
13   Review -- strike that.                               13   over for review?
14          What do you mean by review of the             14    A. No, I don't. No.
15   policies and procedures in part of this transition   15    Q. Once -- how does the Lexipol system work
16   from hard copy training materials to electronic      16   to communicate these policies and procedures to
17   materials?                                           17   deputies?
18     A. So my previous supervisor who was the           18    A. So actually there's an administrative
19   Chief Deputy, that's the role, the title, he         19   portal that our Chief Deputy would access. And so
20   worked heavily on the implementation of Lexipol.     20   any updates, any changes would be accepted and
21   And so when he was getting policies from Lexipol,    21   then essentially pushed out. And so
22   the company, he would do his review, draft           22   electronically, they're notified via their e-mail.
23   amendments. He would work with the Sheriff at the    23    Q. Once a deputy receives a notification
24   time. And then kind of when they had what they       24   via e-mail, what are they required to do?
25   considered I guess really a final draft, then they   25    A. It lets them know there's been some type

                                                Page 54                                                     Page 56

 1   would maybe push it to me to see if there was         1   of update in Lexipol. They would then sign into
 2   anything that I recognized from an operational        2   their accounts, and then check. So you either
 3   standpoint.                                           3   acknowledge the policies once you've read them.
 4     Q. In reviewing these policies and                  4   And it's electronic. And there's also a component
 5   procedures from an operational standpoint, what       5   of it called daily training bulletins.
 6   were you looking for?                                 6    Q. I want to start with that first
 7     A. Consistent practices with operations as          7   component, the acknowledgment. So if I understand
 8   I knew it at the time to see if it was consistent     8   correctly, a deputy might receive a notification
 9   with our operations. Because my understanding of      9   that a policy's been updated, changed. And in the
10   Lexipol, it's almost like canned policies and you    10   acknowledgment portion, he reviews that policy and
11   tweak them not only to your agency, but making       11   then clicks a check box I've reviewed this
12   sure it's best practice with the state, as well.     12   particular policy; is that fair?
13     Q. So if I understand correctly, it wasn't         13    A. Yeah. Lower right, it basically says "I
14   necessarily taking the existing hard copy policies   14   acknowledge" and you click that tab.
15   and procedures of the Sheriff's Office and then      15    Q. Okay. And then you also mentioned a
16   just typing them up, for lack of a better word,      16   second component of that. I believe you said it
17   and installing them in Lexipol. But you would        17   was -- actually, I forgot the term you used. What
18   receive draft policies from Lexipol, review them,    18   was the second component you mentioned regarding
19   and modify them as best you could to suit the        19   what the deputy sees when notified of the policy
20   needs of the Champaign County Sheriff's Office; is   20   and procedures updated?
21   that correct?                                        21    A. Sure, they get notifications. And
22     A. Yeah, that's accurate.                          22   there's another component called daily training
23     Q. Okay. Whether -- I know you mentioned           23   bulletins.
24   it earlier, but I just didn't write it down. When    24    Q. What is a daily training bulletin?
25   did this transition take place?                      25    A. Once a month, a package is pushed out.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (14) Pages 53 - 56
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 16 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                 Page 57                                                    Page 59

 1   And the package contains information --                1   not necessarily the communication of that update
 2   scenario-based information that relates to             2   to deputies. Does that make sense?
 3   individual policies randomly selected by Lexipol.      3    A. Yeah. Maybe rephrase it. I think I
 4   And they basically read, review, and then they'll      4   understand it.
 5   answer, you know, a question or two to see if they     5    Q. So I want to know -- let's set aside for
 6   understand how the policy applies to scenarios         6   a moment once a policy has been updated for
 7   that they may encounter.                               7   whatever reason to reflect any new information.
 8    Q. So this isn't something that is sent out           8   And I'm not concerned with how that update is then
 9   daily; but monthly, correct?                           9   communicated to the deputies, but more focused on
10    A. Yes, sir.                                         10   your involvement. Do you have any say or input in
11    Q. Okay. How many of these questions come            11   how that policy is updated?
12   out in a particular month?                            12    A. Yes. As of late, I have, more so.
13    A. It really does vary. But generally it's           13    Q. Can you tell me when the last election
14   20 to 30.                                             14   cycle was?
15    Q. Does the Champaign County Sheriff's               15    A. December of 2019.
16   Office have any input in what questions come out      16    Q. So since December of 2019, you've now
17   on any particular month?                              17   had more of a hands-on role in the updating of
18    A. No. This is automatically generated and           18   these policies?
19   pushed through Lexipol.                               19    A. I've explained it to my supervisor on
20    Q. Okay. So Lexipol is the ones who make             20   the process and what was involved because who she
21   the determination about what policies and             21   replaced is actually who implemented the system
22   procedures are going to be tested on any              22   and knew the ins and outs in more detail.
23   particular month; is that fair?                       23    Q. Okay. So are you more focused on, you
24    A. Yes, sir.                                         24   know, if the new administration wants to update a
25    Q. Okay. Do you know how Lexipol makes               25   policy, here's how they can do it? Is that fair?

                                                 Page 58                                                    Page 60

 1   that determination?                                    1    A. That's fair.
 2     A. I don't.                                          2    Q. So you don't necessarily have much
 3     Q. If the Champaign County Sheriff's Office          3   involvement in what that updated policy actually
 4   wanted to test on a particular policy by sending       4   looks like; is that fair?
 5   20 to 30 questions to a deputy, is that something      5    A. I do see the content that's pending.
 6   they could do?                                         6    Q. Okay.
 7     A. I'm not for sure.                                 7    A. As far as approval, I don't do the
 8     Q. Okay. So you're not aware of that ever            8   approval of it.
 9   happening in the past; is that fair?                   9    Q. Do you propose changes to content if you
10     A. No, huh-uh.                                      10   see something that maybe isn't consistent with
11     Q. As your -- in your position as a                 11   existing policies?
12   captain, are you ever involved in the updating of     12    A. Yeah, I would give recommendations.
13   any policy and procedure?                             13    Q. Okay. Since December of 2019, have you
14     A. Now I am, yes.                                   14   given recommendations on a proposed updated
15     Q. What do you mean by now?                         15   policy?
16     A. We had a changing of our administration          16    A. Yes.
17   during the last election cycle. So I've become a      17    Q. Do you recall what policy it was that
18   little more involved now trying to teach, train.      18   these proposals were addressing?
19     Q. I know we've talked kind of a lot about          19    A. I don't. But I can explain.
20   your teaching and training of other deputies. But     20    Q. Please.
21   I want to focus more specifically on the policies     21    A. My recommendations were based upon
22   and procedures themselves. And since this             22   sometimes it is small as an update that gets
23   administration changed over since the last            23   pushed out is grammatical changes that have
24   election, have you ever been involved in updating     24   nothing to do with really the context. It's more
25   a policy? And I'm focusing on the policy itself,      25   grammar. So little things like that.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (15) Pages 57 - 60
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8                 Page 17 of 41
AYRES v.                                                                                               SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                              March 10, 2020
                                                   Page 61                                                     Page 63

 1         There's also, when they send it, best              1   any potential State's Attorney that might get
 2   practice, modified, federal and state. So they           2   involved, are you aware of any other individual or
 3   let you know what the content they're pushing.           3   entity that's involved in determining whether a
 4   The question is do we accept their recommendation        4   Lexipol recommendation is accepted or denied?
 5   or not. So that's done at a higher level and also        5    A. No, I think that would cover it.
 6   a lot of times at this current time consulted with       6    Q. Captain Cook, have you ever testified in
 7   our legal.                                               7   court as an expert witness before?
 8    Q. This recommendation that you're talking              8    A. Not as an expert witness.
 9   about, is that something that comes from Lexipol?        9    Q. Have you given testimony in court in
10    A. Yes, sir.                                           10   your capacity as just a law enforcement
11    Q. Okay. Since your involvement began in               11   individual?
12   the update of these policies and procedures, are        12    A. Yes.
13   you aware of any time that a recommendation from        13    Q. And have those been in individual
14   Lexipol has been denied by the Champaign County         14   criminal cases?
15   Sheriff's Office?                                       15    A. Criminal. Yeah, nothing civil. Yeah,
16    A. Yeah, I know that there have been some              16   criminal.
17   recommendations that have not been implemented in       17    Q. Have you ever been retained as an expert
18   our policy.                                             18   witness in any civil litigation?
19    Q. Do you know what policy that                        19    A. No.
20   recommendation was addressing?                          20    Q. You mentioned you did give depositions
21    A. I don't, no, sir. I couldn't tell you               21   before when we first started. In what capacity
22   that.                                                   22   have you given a deposition before?
23    Q. Now, it sounds like you're not                      23    A. As a patrolman in the Rantoul Police
24   necessarily involved in the decision-making             24   Department, I had litigation against me and other
25   process regarding whether or not any                    25   officers.

                                                   Page 62                                                     Page 64

 1   recommendation from Lexipol is going to be               1     Q. Other than at Rantoul, have you given a
 2   accepted or denied. But do you know how that             2   deposition in any other cases?
 3   process works?                                           3     A. No. No.
 4     A. As far as who would accept it and how it            4     Q. Do you recall when -- what year this
 5   is implemented then?                                     5   incident occurred that was the subject of the
 6     Q. Let me try to ask you a little bit of a             6   litigation with Rantoul Police Department?
 7   better question. Do you know who's involved in           7     A. 2002, 2003.
 8   that process of determining whether or not a             8     Q. Just briefly, can you describe, if you
 9   recommendation from Lexipol is going to be               9   remember, the allegations of that civil complaint?
10   accepted, denied or modified by the Sheriff's           10     A. Yeah. There was one subject claimed a
11   Office?                                                 11   false arrest. And then there was an unlawful
12     A. Sure.                                              12   entry claim, as well.
13     Q. Who would those people be?                         13     Q. Any others?
14     A. Pre-December '19, that would be Sheriff            14     A. No, that's it.
15   Dan Walsh, Chief Deputy Allen Jones. Both have          15     Q. Are you aware of how that litigation
16   retired.                                                16   resolved?
17     Q. Since 2019?                                        17     A. Summary of judgment.
18     A. It would be Chief Deputy Shannon                   18     Q. Summary judgment in your favor --
19   Barrett, Sheriff Dustin Harmon.                         19     A. Yes.
20     Q. So it's just the Sheriff and the Chief             20     Q. -- or in favor of the Plaintiffs in the
21   Deputy who are involved in that process?                21   case?
22     A. Yeah. And the Sheriff may reach out to             22     A. I think it was our favor.
23   legal, which is the State's Attorney's office for       23     Q. You're doing great so far. I think this
24   us. But that correspondence isn't at my level.          24   is our first hiccup. If you can, wait for me to
25     Q. Other than the Sheriff, Chief Deputy and           25   get the whole question out before giving your

Min-U-Script®                     Area Wide Reporting and Video Conferencing                          (16) Pages 61 - 64
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8                Page 18 of 41
AYRES v.                                                                                              SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             March 10, 2020
                                                   Page 65                                                   Page 67

 1   answer.                                                  1   Chief. So just I don't know if that makes a
 2     A. Sorry.                                              2   difference.
 3     Q. It's my job to remind you, but you're               3    Q. Okay. So 54 officers in the patrol
 4   doing good so far.                                       4   division encompasses the whole division, including
 5          Have we now covered all the capacity              5   senior management; is that fair?
 6   that you've worked in as a training officer in the       6    A. Yes, sir.
 7   Champaign County Sheriff's Office?                       7    Q. Do you recall how many individual
 8     A. Yes.                                                8   deputies there are?
 9     Q. Okay. Have you ever had occasion to                 9    A. I believe it's 38 currently.
10   train any of the deputies involved in this case,        10    Q. Testing your memory a little bit here.
11   Deputy Christensen or Deputy Floyd?                     11   Do you happen to recall how many deputies were
12     A. No.                                                12   employed in the patrol division back in May of
13     Q. Have you ever reviewed any reports of              13   2019?
14   the training of Deputy Christensen?                     14    A. Same number. Would have been 54. How
15     A. Report-wise, when he went through, I may           15   many were actively employed, I can't recall that,
16   have reviewed what I called daily observation           16   because we have had a lot of retirements.
17   reports. I don't recall anything that stood out         17    Q. Okay. How many women are currently
18   in my mind.                                             18   employed as the 38 deputies in the patrol
19     Q. What's a daily observation report?                 19   division, if you know?
20     A. So when an FTI is training somebody,               20    A. Yeah. Four.
21   that is their documentation for that day.               21    Q. If you know, back in May of 2019, how
22     Q. So it's filled out by the instructor?              22   many women were employed as deputies in the patrol
23     A. Correct.                                           23   division?
24     Q. Is it something that's filled out every            24    A. Four.
25   day or only when deemed necessary by the                25    Q. Would it be the same four?

                                                   Page 66                                                   Page 68

 1   instructor?                                              1    A. Yes, sir.
 2    A. No, it's filled out every day.                       2    Q. In the patrol division, how is a day
 3    Q. Have you ever reviewed any reports                   3   broken out into individual shifts?
 4   regarding Deputy Floyd's training?                       4    A. Our current staffing, we're on 12-hour
 5    A. No, no.                                              5   shifts.
 6    Q. Not even these daily briefs?                         6    Q. Would that staffing have changed back in
 7    A. No.                                                  7   May of 2019?
 8    Q. Captain, how you doing so far? Would                 8    A. May of 2019, yeah. May of 2019, we were
 9   you like to take a break or keep going?                  9   on eight-hour days. We didn't go to 12-hour days
10    A. No, I'm good. I'm good.                             10   until the latter part of '19.
11    Q. Excellent. I'd like to get a little                 11    Q. So eight-hour days, there is essentially
12   broader again and talk about the Sheriff's Office       12   three shifts, correct?
13   in general. Are you familiar with how many              13    A. Yes, sir.
14   deputies are currently employed in the patrol           14    Q. Okay. How many deputies would be
15   division?                                               15   assigned to any particular shift back in May '19
16    A. Yes.                                                16   when there was the eight-hour shifts?
17    Q. How many?                                           17    A. So the shift number itself isn't
18    A. There's a total of 54 assigned spots for            18   consistent as far as staffing. We have preferred
19   law enforcement.                                        19   staffing levels. So five would be required to
20    Q. Now, you said there's 54 assigned. Are              20   work day shift, seven required to work evening,
21   those 54 filled?                                        21   and five required to work midnights.
22    A. Let's see. Did we have one retire?                  22    Q. Why is there a difference?
23   Yeah, we're full right now.                             23    A. Call volume.
24    Q. Okay.                                               24    Q. Okay. Has that distribution been
25    A. The 54 does include the Sheriff and                 25   consistent throughout the time that the Sheriff's

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (17) Pages 65 - 68
                                                 1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 19 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                Page 69                                                    Page 71

 1   Office was running these eight-hour shifts?           1    A. I'm not aware of anybody, no.
 2     A. It has fluctuated over the time I've             2    Q. What is your understanding of when a
 3   been there. But it's been consistent with those       3   pat-down search may be performed on an individual?
 4   numbers at that time for several years, since I       4    A. The pat-down? I mean, the stop and
 5   was a sergeant.                                       5   frisk concept can apply, Terry v. Ohio. I think
 6     Q. Okay. Is there any policy or procedure           6   the pat-down can also apply consensually.
 7   of the Sheriff's Office regarding how many women      7    Q. Is there any distinction in the policies
 8   are assigned to a particular shift?                   8   and procedures of Champaign County Sheriff's
 9     A. No, sir.                                         9   Office about performing a pat-down on either a
10     Q. Do you know why?                                10   member of the same sex as an individual officer or
11     A. I don't.                                        11   member of the opposite sex?
12     Q. Are you aware of any discussions with           12    A. Let me -- the question is is there a
13   senior management within the Champaign County        13   policy governing it?
14   Sheriff's Office regarding assigning at least one    14    Q. Let me try to ask a better question.
15   woman to every particular shift?                     15    A. Okay.
16     A. No.                                             16    Q. Is there a policy of the Champaign
17     Q. Have you ever worked as a training              17   County Sheriff's Office regarding conducting of
18   manager?                                             18   searches of members of the opposite sex?
19     A. I guess in my capacity now, somewhat.           19    A. Yes, sir.
20     Q. Okay. But you've never held an official         20    Q. And can you tell me what your
21   title as a training manager; is that fair?           21   understanding of that policy is?
22     A. Yeah, no official title as a training           22    A. Yes. My understanding of that policy is
23   manager.                                             23   that if it is a person of the opposite sex,
24     Q. I want to move now to some of the               24   reasonable attempts should be made to try to get
25   specific policies and procedures of the Sheriff's    25   the same sex there to assist with that search

                                                Page 70                                                    Page 72

 1   Office. And I want to start with searches of          1   and/or pat-down. If that is done, then it needs
 2   individuals. And what I mean by searches of           2   to be properly documented.
 3   individuals is putting aside a search of a            3    Q. What is your understanding of reasonable
 4   property and search of a vehicle for right now.       4   attempt?
 5          But can you tell me, searches of an            5    A. In our operations, a reasonable attempt
 6   individual, does the Champaign County Sheriff's       6   would be knowing who your fellow deputies are. It
 7   Office have policies regarding different types of     7   could be sending a message via the computer and/or
 8   searches of individuals?                              8   over the air requesting assistance, radio.
 9     A. There is policy that outlines searches,          9    Q. Any others?
10   which does cover searches with individuals.          10    A. I think that over the air would be the
11     Q. Have you ever been involved in the              11   most common practice.
12   development, review or update of that policy         12    Q. And then you also mentioned, if done, it
13   regarding searches of individuals?                   13   has to be documented. When you say that, if done,
14     A. I have reviewed it. I have not been             14   do you mean the attempt to radio or contact a
15   part of any updates of it. And I'm not aware of      15   member of the same sex as the subject? Or
16   any updates since we obtained the first Lexipol      16   actually getting a member of the same sex of the
17   policy.                                              17   subject to the scene to conduct that search?
18     Q. Okay. Do you recall when you obtained           18    A. I think in both contexts.
19   the first Lexipol policy and reviewed that policy    19    Q. I think you said it should be documented
20   if you made any proposed changes?                    20   or reported. I forget the exact language. But
21     A. No, I have not.                                 21   that report, let's call it, what should that
22     Q. Are you aware of anybody within the             22   report contain, if anything?
23   Champaign County Sheriff's Office who made           23    A. So it could be different depending on
24   proposed changes to the original Lexipol policy      24   the circumstances. I can explain.
25   regarding searches?                                  25    Q. Yeah, that would be great.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (18) Pages 69 - 72
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8               Page 20 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                  Page 73                                                   Page 75

 1    A. So 2015 is when we kind of started going       1        goes for each team.
 2   toward our body camera practice. 2015 is also      2         Q. If it was necessary to conform with any
 3   when we had Lexipol starting to be implemented.    3        policy and procedure, could the Sheriff's Office
 4   So our body cameras themselves became somewhat a   4        dictate how many of a particular sex of a deputy
 5   documentation for us, best evidence. There's also 5         are on each shift?
 6   written reports that we do that may involve more   6         A. I would have to refer to the Sheriff on
 7   detailed information pertaining to a crime or      7        that.
 8   incident. And that's a documented typed out        8         Q. Okay. Now, we talked about several
 9   narrative.                                         9        other divisions within the department. If a male
10          Citations, they also have documentation    10        deputy at a particular scene thought it necessary
11   on them that could be completed depending on the 11         to search a female suspect, could he contact a
12   circumstances.                                    12        female employee of any of those other divisions
13    Q. Is there anywhere in a citation to            13        outside of patrol?
14   document whether or not the subject was searched 14          A. Could we explore that option? Yes. I
15   by the deputy?                                    15        think that is fair.
16    A. Yes, sir.                                     16         Q. So what I mean by that, if on a
17    Q. Okay. Is there anywhere in the citation       17        particular shift a male deputy is in the presence
18   to document the sex of the deputy who performed   18        of a female suspect that he believes needs to be
19   that search?                                      19        searched, and he knows that there's no female
20    A. No, not the sex of the deputy.                20        deputy in his patrol shift, could he for instance
21    Q. Is there anywhere in that citation to         21        contact the jail to have a female corrections
22   document the sex of the subject of that search?   22        officer come perform that search?
23    A. Yes.                                          23         A. I think he could contact them.
24    Q. Okay. I just want to make sure I have         24        Unfortunately, the reality is there are minimum
25   the year correct. You said 2015 was about the     25        staffing levels. So take one body potentially out

                                                  Page 74                                                   Page 76

 1   time that the Sheriff's Office started their body       1   of the jail if they're working that shift, I don't
 2   camera program; is that correct?                        2   know, that could jeopardize their security issue.
 3     A. Yes, sir.                                          3          We're unique in the sense our deputies
 4     Q. Okay. You mentioned part of performing             4   cover a thousand square miles. This could occur
 5   a search of the opposite sex by a deputy involves       5   anywhere in the county, which is a 20 to 30 minute
 6   knowing the other deputies on a shift. Is my            6   one-way trip. So I think there are a lot of
 7   remembrance of your testimony correct?                  7   factors involved in that.
 8     A. Yes.                                               8     Q. Are you aware of any deputy in the
 9     Q. Okay. But if I understand you                      9   patrol division who's out in the field contacting
10   correctly, there's not a female deputy assigned to     10   the Champaign County jail for the presence of a
11   each shift, right?                                     11   female corrections officer to perform a search?
12     A. That's correct, yeah.                             12     A. Am I aware of? No, I'm not.
13     Q. Now, it's entirely possible that a                13     Q. Backing up just a little bit. We were
14   female suspect will be requiring a search on any       14   talking about some of the documentation of
15   particular shift, correct?                             15   attempting to get a female deputy to a particular
16     A. Absolutely.                                       16   scene to perform a search. Are you aware of any
17     Q. So can you explain to me why the                  17   disciplinary actions that an individual deputy has
18   Sheriff's Department doesn't assign a female           18   received for not completing that documentation?
19   officer to every shift?                                19     A. No, sir.
20     A. I'll try and explain it.                          20     Q. Are you aware of an individual deputy
21     Q. Just looking for the best you know.               21   who has not completed that documentation?
22     A. Sure. The union -- we have unions                 22     A. I am aware as in regards to probably
23   involved with our labor force. And so sign ups         23   pre-body cameras, pre-2015. I don't think any
24   based on shifts is done by seniority. And a lot        24   discipline was ever taken that I'm aware of.
25   of times that dictates how the staffing sign up        25     Q. Since 2015, are you aware of any deputy

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (19) Pages 73 - 76
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 21 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                 Page 77                                                    Page 79

 1   who has either performed a search of a female          1   the name of the building. So ...
 2   suspect or who has called for a female deputy to       2     Q. If a male deputy's going to search a
 3   perform a search of a female suspect who has not       3   female suspect and either has not reached out for
 4   completed this report?                                 4   a female deputy or a female deputy is unavailable,
 5     A. Which report? I'm sorry.                          5   are you aware as to any policy and procedure that
 6     Q. Let me try to rephrase. Are you aware             6   governs how that male is to perform that search of
 7   of any male deputy who has either performed a          7   a female?
 8   search of a female suspect or has requested the        8     A. No, not in narrative form like
 9   presence of a female deputy to perform the search      9   describing it.
10   of a female suspect who has not completed a           10     Q. Okay. Other than narrative form, are
11   written report?                                       11   you aware of any policy and procedure of the
12     A. A written narrative? I'm sure that               12   Sheriff's Office which governs how that search is
13   that's occurred when it's traffic-related. So         13   to be performed by a member of the opposite sex?
14   they'll complete their citation information. But      14     A. No. I'm aware of training.
15   again, everything's contained on their body           15     Q. Okay. So no policy and procedure, but
16   camera.                                               16   aware of training. Can you explain to me the
17     Q. I know you said you're sure. But are             17   training that you're aware of?
18   you, as you sit here today, aware of any instances    18     A. Yes. I'm aware that all of us as law
19   like that?                                            19   enforcement, we go through control tactics and
20     A. I'm not aware of any, no, sir.                   20   arrest tactics at the academy level. We also have
21     Q. I understand some Sheriff's Office               21   instructors, in-house instructors that we try and
22   deputies work with a canine, correct?                 22   do refresher training on.
23     A. Yes, sir.                                        23          As far as the frequency, you know, it
24     Q. Are you aware of any of the training             24   could be one time a year, it could be twice a
25   that that deputy and the canine undergo?              25   year. That's something we've been working on.

                                                 Page 78                                                    Page 80

 1    A. I'm aware of the training. The details             1     Q. When you say frequency, is that any
 2   of the training, I've never actually sat through       2   individual deputy undergoing that training maybe
 3   their training blocks.                                 3   once or twice a year?
 4    Q. So you don't know any of the specific              4     A. Yes, sir.
 5   classes that that deputy and his canine will           5     Q. Okay. Is each deputy required to
 6   undergo?                                               6   undergo training in how to perform a search of a
 7    A. No. Curriculum-wise, no, I couldn't                7   female suspect when they first are hired on by the
 8   give you the details on that.                          8   Champaign County Sheriff's Office?
 9    Q. Do you know how long that training                 9     A. From the field training program?
10   regimen might last for any individual deputy and      10     Q. Either the field training program or any
11   his canine?                                           11   other training that's available. Is a deputy
12    A. Yeah. It's several weeks of actual                12   instructed on how to perform a search of a female
13   hands-on training with the canine. And then           13   suspect? And when I say search, I'm talking
14   afterwards, the State of Illinois requires annual     14   specifically a search of their person.
15   recertifications. So they're constantly               15     A. Sure. Yes, I believe, in the academy,
16   throughout the year doing training.                   16   they do cover that specific scenario.
17    Q. Do you know where that training takes             17     Q. And when you say academy, you mean PTI?
18   place?                                                18     A. Yes, sir.
19    A. There's online training. There's                  19     Q. Other than the PTI, are you aware of
20   in-house training that they do at ILEAS, which is     20   anything else?
21   in Urbana, Illinois.                                  21     A. I believe in our in-house training, we
22    Q. ILEAS, you said?                                  22   cover it, as well.
23    A. Yes.                                              23     Q. How's it covered in the in-house
24    Q. Can you spell that, if you can?                   24   training?
25    A. I-L-E-A-S. That's just the -- that's              25     A. Physically showing them and actually

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (20) Pages 77 - 80
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 22 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                 Page 81                                                   Page 83

 1   conducting the searches.                               1   efforts would be made.
 2    Q. How often does the deputy undergo that             2    Q. Any idea what those reasonable efforts
 3   in-house training?                                     3   would be?
 4    A. The frequency has varied. We try and do            4    A. I can speak firsthand. I think that you
 5   at least once a year on our, you know, control         5   would radio over using the radio and you would
 6   tactics.                                               6   request a female if they're available, if they're
 7    Q. Are you aware of any deputy -- strike              7   working. Sometimes neighboring agencies may have
 8   that.                                                  8   a female working.
 9          Are you aware of any male deputy                9    Q. I kind of want to explore that a little
10   performing a search of a female suspect where how     10   bit. So obviously the Champaign County Sheriff's
11   the search was performed fell below the training      11   Office works in connection with the other
12   at either PTI or the in-house training?               12   municipalities and various departments within
13    A. So the question is they didn't perform            13   their jurisdiction, correct?
14   to the standard?                                      14    A. Yes, sir.
15    Q. Let me try to rephrase the question.              15    Q. Can a deputy with the Champaign County
16   Are you aware of any male deputies who have failed    16   Sheriff's Office request the presence of a female
17   to search a female suspect in the manner they were    17   officer from say the Champaign Police Department?
18   instructed either at PTI or the in-house training?    18    A. We can request assistance from any
19    A. I'm not aware of that, no.                        19   agency.
20    Q. Okay. So you're not aware of any male             20    Q. Okay. Are you aware of any male
21   officer suffering any disciplinary action from        21   deputies in the Sheriff's Office requesting the
22   failing to perform a search to the standards          22   presence of a female officer outside of the
23   either at PTI or the in-house training; is that       23   Sheriff's Department?
24   correct?                                              24    A. I'm not aware personally of anything
25    A. Yeah, that's correct.                             25   going on currently with that. I know that I've

                                                 Page 82                                                   Page 84

 1          MR. McCARTER: Captain Cook, I usually           1   done it before.
 2   like to take a break every hour. So we can go off      2     Q. You've personally requested the presence
 3   the record, take a few minutes, five minutes for a     3   of a female officer from somebody outside of your
 4   bathroom break or so.                                  4   department?
 5          MR. VAYR: Sure, that's fine.                    5     A. Yes, sir.
 6          (A break was taken from 3:03 to                 6     Q. Okay. When was the last time you did
 7   3:09 P.M., and the deposition continued as             7   that?
 8   follows:)                                              8     A. Oh, years ago. I couldn't even give you
 9   BY MR. McCARTER:                                       9   a year.
10     Q. Captain Cook, can a female suspect               10     Q. Just happened the one time? Or did you
11   request the presence of a female officer to           11   do that on more than one occasion?
12   perform a search of her person?                       12     A. I would say it was more than one
13     A. Sure.                                            13   occasion.
14     Q. And if a female suspect does request the         14     Q. When you requested the presence of a
15   presence of a female officer to perform the search    15   female officer from a neighboring jurisdiction,
16   and one is not available on a particular shift,       16   did one respond?
17   how would the Champaign County Sheriff's Office       17     A. I only remember of one time that one
18   kind of handle that situation?                        18   responded.
19     A. I think the request would never be               19     Q. Okay. Are you aware of any specific
20   prohibited. So that we would try and accommodate.     20   search techniques that are -- that deputies are
21   But reasonable measures for us could only go so       21   trained on regarding searching a member of the
22   far. If the person's been taken into custody and      22   opposite sex?
23   it's a search incident to an arrest pending           23     A. I am familiar with one technique that I
24   transport to the facility, ultimately the             24   was taught in the academy.
25   transport has to occur. But I think reasonable        25     Q. What is that technique?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (21) Pages 81 - 84
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 23 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                                Page 85                                                    Page 87

 1    A. And when it comes to a female -- I know           1     A. I don't know. Maybe I'll answer it that
 2   that I have to use hand gestures, so I don't know     2   way.
 3   how you want to describe that or articulate it for    3     Q. Why does the Sheriff's Department
 4   you.                                                  4   require documentation in whatever form it comes in
 5    Q. Why don't you perform the hand gestures,          5   of a male officer's attempt to either contact a
 6   and Bryan and I will do our best to interpret it      6   female officer to come to a scene or contact a
 7   for the court reporter.                               7   female from another department to come to a scene
 8    A. Okay. So when it comes to the breast              8   to perform a search of a female suspect?
 9   region, to come straight up with flat hands to the    9     A. Why --
10   bottom of the cup. And the same way coming down      10     Q. Yes.
11   to the top of the breast. That was one particular    11     A. -- is the question?
12   that was gender-based.                               12     Q. Why is the question.
13     Q. Okay. And let me stop you right there.          13     A. To be in compliance with the way our
14   And Bryan, correct me if I'm wrong, but it looks     14   policy's currently written.
15   like you took both your hands, had your fingers      15     Q. Do you know why the policy currently
16   closed in kind of like a high five gesture and       16   requires such documentation?
17   placed the palm to the body and then moved it up     17     A. I don't.
18   to the bottom of the breasts and then down from      18     Q. If a male deputy performed a search of a
19   about the collarbone to the top of the breasts; is   19   female suspect at a traffic stop, let's say, and
20   that fair?                                           20   the incident was theoretically recorded on his
21     A. That's fair.                                    21   body camera, at least to the best of his
22     Q. Any other techniques?                           22   knowledge, so he's not aware of any mechanical
23     A. No, that was it.                                23   issues with the camera or anything that might have
24     Q. Are you aware of the Champaign County           24   prevented the recording, is that deputy required
25   Sheriff's Office giving training to their deputies   25   to flag or somehow notify his supervisors that

                                                Page 86                                                    Page 88

 1   on that technique?                                    1   this particular recording has captured a search of
 2    A. That particular technique, I'm not                2   a member of the opposite sex?
 3   aware.                                                3    A. No.
 4    Q. Are you aware of the Sheriff's Office             4    Q. Why is that?
 5   giving any training to their deputies regarding       5    A. It's never been a -- it's never been
 6   how to search a female suspect?                       6   implemented in regards to that description.
 7    A. Yes. Yeah, and we've treated them                 7    Q. Has the notification of supervisors by a
 8   universally.                                          8   deputy regarding that deputy's search of a member
 9    Q. What do you mean by that?                         9   of the opposite sex ever been required?
10    A. Our searches are consistent in the same          10    A. No.
11   manner regardless of the sex. I just don't           11    Q. Do you know why?
12   remember this ever being taught at the Sheriff's     12    A. I don't.
13   Office.                                              13    Q. Are you aware in -- strike that. Are
14    Q. And when you say this, again you're just         14   you aware of how long body camera footage is
15   referring to the technique that we described         15   stored by the Champaign County Sheriff's Office?
16   earlier, correct?                                    16    A. Yes, sir.
17    A. Yes, sir.                                        17    Q. How long is the retention policy for
18    Q. Okay. So if I understand you, the                18   videos captured by an officer's body-worn camera?
19   Sheriff's Department doesn't give any training in    19    A. The minimum retention period is 90 days.
20   the technique in performing a search for a member    20    Q. Is there a maximum retention period?
21   of the opposite sex; is that fair?                   21    A. There is in regards to if a video should
22    A. That's fair.                                     22   be flagged for an arrest situation pending
23    Q. Why is that?                                     23   prosecution and/or the appeal process.
24    A. I can't answer that.                             24    Q. Is there any scenario that a video from
25    Q. Okay.                                            25   an officer's body-worn camera would be deleted or

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (22) Pages 85 - 88
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 24 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                 Page 89                                                    Page 91

 1   erased sooner than 90 days?                         1      there.
 2    A. It can't. It is a programming issue and         2       A. No. Citations, any time it was
 3   the minimum is 90 days.                             3      traffic-related that resulted in a search, it
 4    Q. Are you aware of what the name of this          4      would be documented on that form, as well.
 5   program is?                                         5       Q. On the citation?
 6    A. Previously, it was Vievu, was our body          6       A. On the citation, yes, sir.
 7   camera itself, as well as the software management.  7       Q. At times when you haven't documented
 8   We are actually right now in the process of         8      performing a search of a female suspect, have you
 9   transferring to Evidence.com, which is Axon TASER. 9       suffered any disciplinary action?
10     Q. Would Vievu have been the software that       10       A. No, sir.
11   was in use in May of 2019?                         11       Q. Have you ever had a discussion with your
12     A. Yes, sir.                                     12      supervisor regarding the lack of documentation of
13     Q. Are you aware of any complaints that the      13      a search of a female suspect?
14   Champaign County Sheriff's Office has received     14       A. No, sir. Never.
15   from females regarding how a search was conducted 15        Q. If an officer -- a male officer does
16   by a male deputy?                                  16      conduct a search of a female suspect and either
17     A. No, sir.                                      17      creates a formal written report or it's captured
18     Q. Are you aware of any complaints made to       18      on body camera, when would a supervisor review
19   the Champaign County Sheriff's Office by anybody 19        that footage or that report?
20   regarding how a search was conducted by a deputy 20         A. Review it just as a quality control
21   of the opposite sex?                               21      measure? Or review it just period?
22     A. No, sir.                                      22       Q. Just period. I'm concerned about all --
23     Q. Are you aware of any policy and               23      any reason that a supervisor might review either a
24   procedure of the Champaign County Sheriff's Office 24      written report or body captured footage of a
25   governing -- strike that.                          25      search of a member of the opposite sex.

                                                 Page 90                                                    Page 92

 1          In a situation where a male deputy is           1     A. Sure. All written reports are reviewed
 2   going to perform a search of a female suspect for      2   at two layers. The sergeant first line, and then
 3   whatever reason, either he couldn't find another       3   it goes to the lieutenant of investigations. So
 4   female officer to come out or circumstances            4   those reports are always approved, reviewed.
 5   require the search to take place now, are you          5   Citations are also reviewed by the first line
 6   aware of any requirement of the Champaign County       6   level. Not every body camera video footage is
 7   Sheriff's Office as to where that search should        7   reviewed.
 8   take place?                                            8     Q. But is every citation reviewed by at
 9     A. No. And I'm focused on patrol law                 9   least that first level?
10   enforcement. No.                                      10     A. Yes.
11     Q. Okay. Have you ever performed a search           11     Q. And that would be a sergeant?
12   of a female suspect?                                  12     A. That would be a sergeant.
13     A. Yes.                                             13     Q. A sergeant who's reviewing a citation,
14     Q. How many times, if you can give me your          14   what is he looking for?
15   best estimate?                                        15     A. Usually it's the common errors. Missed
16     A. I don't know. 100 times maybe.                   16   fields, making sure that the statute's actually
17     Q. Each time you've performed a search of a         17   filled out, appropriate bond is collected and/or
18   female suspect, have you documented that search       18   annotated. The racial profiling information which
19   either on video or in a formal written report?        19   covers the searches we keep talking about, that's
20     A. So video, I didn't have 'til 2015. I             20   completed, as well.
21   was not in patrol any longer. Narrative form, if      21     Q. If a sergeant reviewing this citation
22   any time I made an arrest of a female suspect and     22   discovers that any of that information that you
23   I had an arrest report, it would be documented        23   just listed is missing or incomplete in some way,
24   search incident to an arrest.                         24   what would that sergeant do?
25     Q. I'm sorry, I didn't mean to cut you off          25     A. They would then get with the deputy to

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (23) Pages 89 - 92
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 25 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                 Page 93                                                    Page 95

 1   try and figure out why is it missing, is this an       1     A. No, sir.
 2   error, what the case is pertaining to, what they       2     Q. Are you aware of who may have reviewed
 3   found.                                                 3   this policy and proposed any changes to it?
 4    Q. Would that deputy suffer any                       4     A. The only two people that I assume had
 5   disciplinary action?                                   5   any real involvement with this would have been
 6    A. No. I think unless that's a repetitive             6   Deputy Chief Allen Jones or Sheriff Dan Walsh.
 7   problem or it's absolutely the wrong information,      7     Q. Captain, I'd like you to just take a
 8   wrong statute for the traffic stop or something,       8   moment and look over the policy because I'm going
 9   that could lead to maybe some discipline. But I        9   to have some questions about it substantively.
10   think most of that is kind of a counseling            10     A. (Reviewing.)
11   session.                                              11     Q. All set?
12    Q. Are you aware of any deputy receiving             12     A. Yes, sir.
13   disciplinary action for improperly completing a       13     Q. Prior to the change over from the hard
14   citation?                                             14   copy to the online policy and procedure materials
15    A. I'm not, no, sir.                                 15   maintained by Lexipol, has the policy that's in
16           MR. McCARTER: Can we go ahead and mark        16   front of you, does that accurately reflect what
17   this as an exhibit?                                   17   the policy is regarding searches -- specifically
18           (Whereupon Deposition Exhibit No. 1 was       18   searches of members of the opposite sex before
19   marked for identification by the court reporter.)     19   2015?
20   BY MR. McCARTER:                                      20     A. So this meaning the same subject
21    Q. Captain, I've just handed you what's              21   language as pre-2015?
22   been marked as Cook No. 1. And for the record,        22     Q. Let me try to clean that question up a
23   this is Bates numbered Ayres 578. This is a           23   little bit.
24   document that was produced to my office in            24     A. Okay.
25   discovery in this case. And first, are you            25     Q. Reviewing this policy and procedure, is

                                                 Page 94                                                    Page 96

 1   familiar with this document?                           1   it the same or substantially the same policy and
 2     A. I am.                                             2   procedure regarding searches of members of the
 3     Q. Okay. And how are you familiar with it?           3   opposite sex as before 2015?
 4     A. It's one of our Lexipol policies.                 4     A. I cannot honestly answer that. I don't
 5     Q. And what does this Lexipol policy cover?          5   recall that policy in detail.
 6     A. This one is titled search and seizure.            6     Q. Are you aware of the policy and
 7     Q. Do you know when this Lexipol policy was          7   procedures of the Champaign County Sheriff's
 8   adopted by the Champaign County Sheriff's Office?      8   Office ever changing -- whether or not it was 2015
 9     A. I don't know the exact date. I do know            9   or some other time -- regarding searches of
10   it'll be 2015 or after.                               10   members of the opposite sex?
11     Q. So are you aware if this policy would            11     A. I'm not aware of this particular subject
12   have been in effect in May of 2019?                   12   matter changing or being amended in my time.
13     A. Yes, this would have been.                       13   Lexipol being implemented, that's the only time it
14     Q. Okay. So it would have been before               14   went kind of to more what I would consider
15   May of 2019, correct?                                 15   updated.
16     A. Correct.                                         16     Q. Now, you mentioned you reviewed the body
17     Q. Do you know how this particular policy           17   camera of Deputy Christensen in this case,
18   was developed? And what I mean by that is we          18   correct?
19   talked about how Lexipol will submit a draft          19     A. Yes.
20   policy to the Sheriff's Office and then it            20     Q. As well as Deputy Floyd?
21   undergoes some review and potential modification      21     A. Yes, sir.
22   by the department itself.                             22     Q. And you reviewed the citation, correct?
23           Are you aware of any modifications that       23     A. Yes.
24   were made to a Lexipol policy that was sent to the    24     Q. Are you aware of any other documentation
25   office which resulted in this policy?                 25   that exists regarding the stop on May 8, 2019

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (24) Pages 93 - 96
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 26 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                 Page 97                                                    Page 99

 1   regarding Wylesha Ayres and Latika Graham?             1         What do you believe Deputy Christensen's
 2    A. No. No internal documentation other                2   reasonable suspicion to be to believe that
 3   than what's been generated based on litigation.        3   Ms. Ayres possessed any sort of weapon on May 8,
 4    Q. Nothing that either of the deputies                4   2019 prior to his pat-down search?
 5   would have completed that you're aware of that's       5         MR. VAYR: Objection, speculation,
 6   maintained by the Sheriff's Office, correct?           6   foundation. You can answer.
 7    A. No, sir. Yes.                                      7   BY MR. McCARTER:
 8    Q. Okay. In your review of those three                8     Q. If you know.
 9   materials, so the two body-worn cameras and the        9     A. No, I always view it as totality of the
10   citation, are you aware of any documentation that     10   circumstances. I think the odor, the admission,
11   outlines the reason for the search of Wylesha         11   it's my understanding that there was a review of
12   Ayres?                                                12   some information with Ms. Ayres. So there was
13    A. No. I'm trying to recall the actual               13   some facts. And again, the totality.
14   form on the citation itself that was issued. But      14         He was officer safety wise and also
15   I don't recall it giving in detail that               15   safety of everybody involved in the stop. That's
16   information.                                          16   why I do think he conducted this pat-down for
17    Q. Are you aware of why Deputy Christensen           17   weapons and/or contraband.
18   searched Wylesha Ayres on May 8, 2019?                18     Q. Deputy Christensen never found any
19    A. I am.                                             19   contraband on Ms. Ayres' person, did he?
20    Q. What's your understanding as to why that          20     A. No, sir.
21   search happened?                                      21     Q. He never found a weapon on Ms. Ayres'
22    A. So he generated the traffic stop. There           22   person?
23   was the odor of cannabis. She admitted to             23     A. No, sir.
24   actually smoking cannabis at some point. He asked     24     Q. Deputy Christensen never reported seeing
25   her to exit the vehicle because he was going to       25   a bulge on Ms. Ayres' person, correct?

                                                 Page 98                                                   Page 100

 1   search the vehicle. And then he did a pat-down of      1     A. Never reported seeing, no, sir.
 2   Ms. Ayres.                                             2     Q. And a bulge, that could indicate the
 3    Q. Do you know why Ms. Ayres was originally           3   possession of a weapon, correct?
 4   the subject to a traffic stop that day?                4     A. No, I didn't ever see a report or hear
 5    A. I think it was a registration violation            5   anything about that.
 6   was actually the probable cause for the stop.          6     Q. Just generally, a bulge on a person
 7    Q. So a non-violent crime?                            7   could indicate the possession of a weapon, though,
 8    A. Non-violent crime.                                 8   correct?
 9    Q. And you mentioned the deputy had claimed           9     A. It could, yes, sir.
10   he had smelled marijuana, correct?                    10     Q. And that's not present in this case,
11    A. Yes, sir.                                         11   right?
12    Q. Now, the possession of marijuana, that's          12     A. From what I saw on the body video and
13   a non-violent crime, correct?                         13   what I know, no.
14    A. Minor possession, yes. The possession,            14     Q. You're not aware of Deputy Christensen
15   yes. Non-violent.                                     15   mentioning that on the body camera that I saw a
16    Q. It's not an armed robbery involving a             16   bulge, correct?
17   weapon?                                               17     A. No, I don't recall that.
18    A. No, sir.                                          18     Q. All right. You're not aware of Deputy
19    Q. It's not a battery or violence from one           19   Christensen finding any contraband in the car,
20   person to another, right?                             20   correct?
21    A. You're right.                                     21     A. No, sir.
22    Q. When Deputy Christensen was performing            22     Q. You're not aware of Deputy Christensen
23   the search of Wylesha Ayres' person, so not the       23   finding any weapons in the car?
24   car that she was in that night, are you aware of      24     A. No.
25   what -- strike that.                                  25     Q. Prior to performing the pat-down search

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (25) Pages 97 - 100
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 27 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                               Page 101                                                  Page 103

 1   of Ms. Ayres, Ms. Ayres never made any threats to     1     Q. If a deputy comes to the Champaign
 2   Deputy Christensen, correct?                          2   County Sheriff's Office after having completed
 3     A. No.                                              3   training at PTI, but for whatever reason is
 4     Q. She never made any threats to Deputy             4   insufficiently trained in an aspect of law
 5   Floyd?                                                5   enforcement, how might the Champaign County
 6     A. No.                                              6   Sheriff's Office react to that situation?
 7     Q. And you're not aware of any other                7     A. If it came to our attention, then
 8   threats she made to any of the other passengers in    8   obviously we would try to address it, whether it's
 9   the car she was operating on May 8, 2019, correct?    9   going to be discipline issues, whether it's
10     A. No, sir.                                        10   remedial training issue, whether it's even a
11     Q. In the materials that you reviewed              11   retention issue, especially if they're a
12   regarding the search on May 8, 2019, are you aware   12   probationary employee.
13   of anywhere that Deputy Christensen documented       13     Q. Are you aware of any Champaign County
14   either in the citation or in the body-worn camera    14   Sheriff's Deputy that has joined the force after
15   his attempts to locate a female deputy to perform    15   completing PTI who was inaccurately trained in the
16   the search of Ms. Ayres?                             16   performance of a search of an individual?
17     A. No, I don't believe that was done.              17     A. No, not in that -- no.
18     Q. I believe that's the last question I            18     Q. Does the Sheriff's Office do anything to
19   have regarding the policy. So you can put that       19   reinforce the training of PTI regarding when to
20   away for a moment.                                   20   perform a search of an individual?
21          What's your understanding of a Terry          21     A. Yes.
22   stop?                                                22     Q. How often does that training take place?
23     A. Terry stop can be done when there's             23     A. It's not on a regular basis. It's
24   reasonable suspicion, again, about a crime, crime    24   something that we are working on. Our training
25   is committed, about to be committed, the potential   25   revolves each year based on our operational

                                               Page 102                                                  Page 104

 1   of weapons being involved. So it's a stop and         1   constraints.
 2   frisk situation.                                      2    Q. What are some of the factors that an
 3     Q. When frisking pursuant to a stop and             3   officer would consider when determining whether or
 4   frisk, what's your understanding of what the          4   not he has a reasonable suspicion to believe a
 5   officer is frisking for?                              5   suspect has a weapon?
 6     A. Weapons.                                         6    A. I think what they're presented with
 7     Q. Okay. Are you aware of anything that             7   initially. And again, the dispatch information
 8   might indicate that Ms. Ayres had a weapon on         8   can tell a lot. But also once you arrive on scene
 9   May 8, 2019?                                          9   and who you're dealing with. And again, totality
10     A. At that time, no, sir.                          10   of the circumstances really dictates kind of our
11     Q. What do you mean at that time?                  11   actions.
12     A. I'm not aware of anything personally.           12    Q. What do you mean by the information they
13     Q. Have you since become aware of anything         13   might receive through dispatch?
14   that might indicate that Ms. Ayres had a weapon on   14    A. You know, when we -- when we respond to
15   May 8, 2019?                                         15   calls, dispatch will let us know that we may be
16     A. No.                                             16   responding to a domestic battery, an armed
17     Q. How does the Champaign County Sheriff's         17   robbery, a sexual assault. So that gives us some
18   Office train its officers regarding evaluating       18   idea of what we potentially could encounter. And
19   reasonable suspicion to believe a suspect has a      19   then once we get on scene, then we start
20   weapon?                                              20   investigating further.
21     A. I don't know if I would say there's             21    Q. Anything else from dispatch that might
22   specific training for that, other than at the        22   inform an officer's determination of reasonable
23   academy level. I think a lot of that is based on     23   suspicion?
24   experience, the circumstances involved with what     24    A. Ongoing information.
25   you're dealing with at the time.                     25    Q. What do you mean by ongoing?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                   (26) Pages 101 - 104
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 28 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                Page 105                                                  Page 107

 1    A. A lot of times they'll give you the                1   Christensen, sorry, had generated when he was
 2   initial dispatch. And then as you're responding        2   doing the traffic stop.
 3   to the scene, they'll give victim description,         3         (Whereupon Deposition Exhibit No. 2 was
 4   suspect or suspects description, weapons               4   marked for identification by the court reporter.)
 5   displayed. Just additional information to see          5   BY MR. McCARTER:
 6   once you get there if you're able to validate some     6    Q. Captain, I've just handed you what's
 7   of it to make sure it's consistent.                    7   been marked as Exhibit 2 in this deposition. Can
 8    Q. So it sounds like the more information,            8   you just take a moment to look that over?
 9   the better, right?                                     9    A. Sure (reviewing).
10    A. Absolutely.                                       10    Q. All set?
11    Q. So considering who a suspect is and               11    A. Yes, sir.
12   whether or not they might be armed, it's important    12    Q. Have you -- do you recognize this
13   to know that suspect's criminal history, correct?     13   document?
14    A. Yes.                                              14    A. I do.
15    Q. And when that history occurred?                   15    Q. What do you recognize it to be?
16    A. Yes.                                              16    A. It's one of our local databases that we
17    Q. And the nature of that criminal history,          17   referred to as ARMS.
18   correct?                                              18    Q. Have you reviewed this document before?
19    A. Yes.                                              19    A. Not this particular one and not in its
20    Q. You would agree with me that somebody             20   entirety. But I have seen the information about
21   who had citations for various traffic violations,     21   the two guns located in her vehicle.
22   that quote-unquote criminal history isn't             22    Q. So just so the record's clear, we're
23   necessarily indicative of possession of a weapon,     23   looking at Ayres 217 through Ayres 221. Deputy,
24   correct?                                              24   you mentioned the information on a particular
25    A. Correct.                                          25   page. Which page were you referring to?

                                                Page 106                                                  Page 108

 1    Q. Now, it's also important to consider               1     A. It is 219.
 2   that suspect's history and their involvement in        2     Q. Okay. And on this page, we see in --
 3   other activity that may or may not have involved a     3   first off, what do you understand this page to
 4   weapon, correct?                                       4   indicate?
 5    A. Yes.                                               5     A. It looks like basically a tow entry.
 6    Q. Are you aware of Ms. Ayres' criminal               6   And it's giving a summary. And it looks like
 7   history?                                               7   Officer Marshall, who is an officer, not a deputy
 8    A. I became aware of it. I was not aware              8   any longer, Champaign city incident. And it just
 9   of it until this information.                          9   has the summary of a city tow and two guns located
10    Q. What's your understanding of Ms. Ayres'           10   in the vehicle, one found to be stolen.
11   criminal history?                                     11    Q. Nothing on this page, Ayres 219,
12    A. She has what I would consider violent             12   mentions Wylesha Ayres, correct?
13   charges against her in her criminal history. I        13    A. It does not.
14   don't know every detail of it. And I don't know       14    Q. Nothing on this incident in Ayres 219
15   of all the convictions. I know that there were        15   mentions Latika Graham, correct?
16   various charges.                                      16    A. Correct.
17    Q. What did you review to learn about                17    Q. I'd like to turn your attention to the
18   Ms. Ayres' criminal history?                          18   next page, Ayres 220.
19    A. I actually didn't review any                      19    A. 220.
20   documentation as much as kind of went over            20    Q. Can you tell me the information
21   information as we were preparing for this.            21   displayed on this page?
22    Q. What information did you have that                22    A. Yeah. Looks like it's Deputy Cory
23   allowed you to learn about Ms. Ayres' criminal        23   Christensen is being signed in. And it's just
24   history?                                              24   giving some information. Victim, offender.
25    A. Information that Cory -- Deputy                   25   Victim is society. Offender is Ayres. Looks like

Min-U-Script®                      Area Wide Reporting and Video Conferencing                   (27) Pages 105 - 108
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 29 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                               Page 109                                                   Page 111

 1   Quantrell. And then Wylesha is the other one.         1    A. No, sir.
 2     Q. When you say other one, she's listed as          2    Q. Past member?
 3   an other, correct?                                    3    A. No, sir.
 4     A. Yes, yes.                                        4    Q. It doesn't discuss at all the nature of
 5     Q. Wylesha Ayres is not listed as an                5   that alleged association, correct?
 6   offender?                                             6    A. That's correct.
 7     A. No.                                              7    Q. If a deputy wanted to investigate
 8     Q. What's your understanding of why                 8   further into that particular entry, how could he
 9   somebody might be listed as an other in this          9   do that?
10   particular report from ARMS?                         10    A. There probably are search fields in the
11     A. It could be an associate of the suspect         11   ARMS database that could be accessed. Not
12   and/or victim. So it can be listed as other. So      12   necessarily -- and I don't know the ins and outs
13   it's just a correlation of all parties involved,     13   of ARMS like investigators do. But they have
14   but maybe not classified as suspect or victim.       14   investigations inside of ARMS that they may be
15     Q. Can you give me some examples of what           15   entering information in.
16   that association may be?                             16    Q. Would that information be available to
17     A. And it can really vary. I mean, it              17   Deputy Christensen in his ARMS report that is
18   could be the occupant in a car. It could be maybe    18   available to him in his squad car on any
19   not a direct witness, but somebody that has said     19   particular traffic stop?
20   hey, this person may have been here. And the         20    A. I think -- I don't know if all the
21   investigation's not completed, so they're still      21   detailed information may be entered if it's on the
22   trying to validate that information. So it's         22   investigation side, because it's based upon
23   really trying to connect the dots and figure out     23   permission settings. And he may be considered a
24   relationships and how they would be involved in an   24   patrol setting, not an investigation setting.
25   incident.                                            25    Q. So if somebody is considered patrol

                                               Page 110                                                   Page 112

 1     Q. Based on looking at Ayres 220, you can't         1   deputy, is there any way that he can investigate
 2   tell me why Wylesha Ayres is listed as an other on    2   further into the nature of this particular entry,
 3   this particular report, correct?                      3   4 Corner Hustlr?
 4     A. Not on this one, correct.                        4     A. At the time of the stop?
 5     Q. I'd like to turn your attention to page          5     Q. Yeah. Let me try to reask that. So
 6   221. What's your understanding of what we're          6   we've kind of talked like an investigator might
 7   looking at on this page?                              7   have access to some more information and more
 8     A. So this is a name inquiry that Deputy            8   fields just by nature of their access to the
 9   Cory Christensen ran. And just kind of gives          9   system, correct?
10   general information about Wylesha, photograph,       10     A. Yes, sir.
11   descriptors, addresses, known addresses.             11     Q. Now, a deputy on a particular traffic
12     Q. I'd like to direct your attention to            12   stop -- and I want to -- let's make it more
13   roughly the bottom quarter of this page. You'll      13   specific to Ms. Ayres on May 8, 2019. Is there
14   see on the right-hand side in red, it says           14   any method or way that Deputy Christensen as a
15   4 Corner Hustlr. Do you see that?                    15   patrol deputy could access additional information
16     A. I do, under the gang affiliation.               16   regarding the nature of this supposed
17     Q. Well, it says gang, correct?                    17   4 Corner Hustlr association?
18     A. Yes.                                            18     A. Yes. And I'll give you my personal
19     Q. What is your understanding of what that         19   opinion on how that could be done. If he didn't
20   entry on this particular report means?               20   have the access to that other additional
21     A. That entry under that field would               21   information that may be on the investigative side,
22   indicate that somebody believes she is affiliated    22   I could say a phone call could be made maybe to an
23   with this gang called 4 Corner Hustlr.               23   investigator or the individual that was listed on
24     Q. It doesn't say if she's an active               24   the previous page, again, prolonging the stop.
25   member?                                              25   But that would be, I guess, the measures he could


Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (28) Pages 109 - 112
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 30 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                Page 113                                                   Page 115

 1   have taken.                                            1          MR. McCARTER: Would you like to
 2     Q. Deputy Christensen didn't take those              2   continue? Madame Court Reporter?
 3   measures, though, did he, on May 8, 2019?              3          THE COURT REPORTER: I'm fine.
 4     A. Not that I'm aware of, no, sir.                   4          MR. McCARTER: Excellent.
 5     Q. Is there any requirement to how long a            5   BY MR. McCARTER:
 6   traffic stop should be conducted by the Champaign      6     Q. In your capacity with the Champaign
 7   County Sheriff's Office?                               7   County Sheriff's Office, have you ever disciplined
 8     A. A time limit set on the stop? No. But             8   another officer?
 9   it should remain within the scope of the traffic       9     A. Yes.
10   stop.                                                 10     Q. What for?
11     Q. What do you mean by the scope of the             11     A. I've disciplined officers for a variety
12   traffic stop?                                         12   of things. But tardiness, wrong statute on a
13     A. What the probable cause was for the              13   citation, you know, conduct that -- we have a
14   initial stop. And then, you know, if a deputy or      14   conduct policy. So sometimes the conduct is not
15   officer develops an investigation and further the     15   good and that's looked into. And that -- I've
16   stop, they'll look into that, as well, which may      16   done more discipline on the civilian side than the
17   determine the length of the stop.                     17   support side because of my administrative support
18     Q. If during the course of the                      18   time.
19   investigation of a particular traffic stop a          19     Q. I see. Have you ever disciplined an
20   deputy believes that he has reasonable suspicion      20   officer for failing to document a particular
21   for the commission of another crime, would you        21   traffic stop?
22   expect that to prolong the stop?                      22     A. No, sir.
23     A. Yes, sir.                                        23     Q. Are you aware of any deputies being
24     Q. Would you expect that deputy to                  24   disciplined for failing to properly document a
25   follow-up on that investigation to its completion?    25   traffic stop?

                                                Page 114                                                   Page 116

 1    A. Yes. To the best of their ability, yes.            1    A. I am aware of a deputy being disciplined
 2    Q. But just to be clear, Deputy                       2   for failure to have the body camera on for the
 3   Christensen, he never reached out to an                3   duration of a stop, yes.
 4   investigator regarding Ms. Ayres' association with     4    Q. Are you aware of any deputy suffering
 5   the 4 Corner Hustlrs, correct?                         5   disciplinary action as a result of a search of a
 6    A. Not at the time of the stop that I'm               6   person he performed?
 7   aware of, no, sir.                                     7    A. Yes.
 8    Q. You're not aware of Deputy Christensen             8    Q. When was that?
 9   asking Deputy Floyd to investigate further             9    A. The timeframe? Four years ago, roughly.
10   Ms. Ayres' association with the 4 Corner Hustlrs,     10    Q. Did you -- you did not institute that
11   correct?                                              11   disciplinary action, correct?
12    A. No, sir.                                          12    A. No, sir, I was not the first -- the one
13    Q. You're not aware of Deputy Christensen            13   that implemented it. No, sir.
14   mentioning to Deputy Floyd his basis for his          14    Q. How did you become aware of it?
15   reasonable suspicion that Ms. Ayres might have a      15    A. Another supervisor advised me.
16   weapon, correct?                                      16    Q. What about that particular deputy's
17    A. No, sir.                                          17   search of a suspect person required disciplinary
18    Q. I believe that's all the questions I              18   action?
19   have about Exhibit B [sic], so you can set that to    19    A. There was contraband that was missed on
20   the side.                                             20   the search that ultimately got into our
21    A. Okay.                                             21   correctional facility.
22          MR. McCARTER: We've been going for just        22    Q. Was that suspect arrested?
23   short of an hour again, Captain Cook. Are you         23    A. Yes, sir.
24   doing okay?                                           24    Q. Do you know who this other supervisor
25          THE WITNESS: I'm fine.                         25   was that made the determination to discipline that

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (29) Pages 113 - 116
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 31 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                Page 117                                                  Page 119

 1   particular deputy?                                     1   officer safety and safety of her are of the
 2    A. The initial write up, I think that was             2   highest importance.
 3   Lieutenant Apperson.                                   3    Q. Well, you would agree with me it's not
 4    Q. Can you spell Apperson for us?                     4   higher in importance than somebody's
 5    A. A-p-p-e-r-s-o-n.                                   5   constitutional rights, would you?
 6    Q. How was that particular deputy                     6    A. Yeah, no, I think the constitutional
 7   disciplined?                                           7   rights need to be upheld.
 8    A. There was formal documentation. And it             8    Q. So I want to get back to my original
 9   was a first offense with no previous, if I recall      9   question. Did you see anything in either of the
10   correctly. And so he received a -- it's called an     10   video of Christensen or the video of Floyd that
11   oral warning, but it's not oral; it's documented,     11   indicated that Ms. Ayres might be a danger to
12   progressive discipline.                               12   anyone else on the scene on May 8, 2019?
13    Q. Okay. Was there any union push back on            13    A. I didn't see anything, no, sir.
14   that particular disciplinary action?                  14    Q. Did you hear any comments made by anyone
15    A. No, sir.                                          15   in either of those two videos that may indicate
16    Q. Are you aware of any Sheriff's Deputy             16   that Ms. Ayres might be a danger to anyone else on
17   who's ever been disciplined by failing to             17   the scene on May 8, 2019?
18   intervene to prevent a constitutional violation?      18    A. I didn't hear anything.
19    A. No, sir.                                          19    Q. Ms. Graham, Latika Graham was the
20    Q. Are you aware of any complaints that a            20   passenger in Ms. Ayres' vehicle on May 8, 2019.
21   deputy had failed to intervene to prevent a           21   Are you aware of that?
22   constitutional violation?                             22    A. Yes, sir.
23    A. No, sir.                                          23    Q. Okay. Ms. Ayres -- strike that.
24    Q. If an officer did perform a search of a           24   Ms. Graham was not searched on May 8, 2019,
25   person, but did not have an adequate reasonable       25   correct?

                                                Page 118                                                  Page 120

 1   basis to believe that that suspect possessed a      1       A. Correct.
 2   weapon, how might the department respond?           2       Q. What's your understanding as to why?
 3    A. I think if the department was aware, it         3       A. The focus for Deputy Christensen was on
 4   would be investigated to make sure that compliance  4      Ms. Ayres as being the driver of the vehicle.
 5   was met in the future and, again, there was no      5      Also the admission of smoking the cannabis, the
 6   violations.                                         6      odor of cannabis. So the focus was on Ms. Ayres
 7    Q. Anything else?                                  7      at that time.
 8    A. No. Ultimately, any findings of an              8       Q. Why did Deputy -- based on your
 9   investigation, the course of action has to be       9      understanding, why did Deputy Christensen search
10   approved and accepted by the Sheriff.              10      the vehicle on May 8, 2019?
11    Q. I want to get back to your review of the       11       A. Well, he had to -- I mean, he had
12   body-worn camera by the two deputies in this case. 12      probable cause with the odor of cannabis.
13    A. Sure.                                          13       Q. What was he looking for, based on your
14    Q. When watching that video, did you see          14      understanding?
15   anything in it that led you to believe that        15       A. Cannabis. Actual cannabis.
16   Ms. Ayres might be a danger to herself?            16       Q. When searching for potential contraband
17    A. A danger to herself? No, sir.                  17      in a vehicle, is it important to search all the
18    Q. Did you see anything in both of those          18      occupants of that vehicle?
19   body-worn camera footage videos that might         19       A. Not necessarily all the occupants of the
20   indicate Ms. Ayres might be a danger to others?    20      vehicle. I think there was Ms. Graham as a
21    A. I didn't see any indication that she           21      passenger, and I believe there were two children
22   would be a danger to anybody. Don't take this the 22       in there, as well. Or children in the backseat.
23   wrong way. I just -- I don't trust people, openly 23       So -- and they were never removed from the
24   from experience in my years of service. So I want 24       vehicle, the children.
25   everybody to be in a safe environment. I think     25       Q. If an officer approaches the passenger

Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (30) Pages 117 - 120
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 32 of 41
AYRES v.                                                                                               SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                              March 10, 2020
                                               Page 121                                                      Page 123

 1   side window of a vehicle on a traffic stop and        1   traffic stop is going to turn hostile or violent?
 2   smells the odor of cannabis, do you think it's        2     A. Yes, in my opinion, no. You need to
 3   reasonable that that officer searches the             3   treat all traffic stops the same.
 4   passenger of that car?                                4     Q. In May of 2019, was it the policy of the
 5    A. Searches or -- just based upon the                5   Champaign County Sheriff's Office to arrest
 6   probable cause of odor?                               6   suspects for possession of marijuana?
 7    Q. Let me try to rephrase my question. If            7     A. In May of 2019 -- and again, it would
 8   a deputy on a particular traffic stop approaches      8   depend upon the amount. Usually 30 grams or over
 9   the passenger window of a car and smells the odor     9   at that time could be a custodial arrest, meaning
10   of cannabis, do you expect based on your             10   taking them into custody.
11   understanding of the policies and procedures of      11         Small amounts of cannabis alone, with no
12   the Sheriff's Office that that deputy should         12   other factors and no other offenses, a lot of
13   search the passenger's person for suspected          13   times where a notice to appear could be issued.
14   cannabis?                                            14   And that was really our practice, NTA in lieu of
15          MR. VAYR: Objection, hypothetical. You        15   arrest.
16   can answer.                                          16     Q. Can you just explain to me what a notice
17          THE WITNESS: Okay.                            17   to appear is?
18    A. I think that the passenger could be              18     A. Sure. Notice to appear is essentially a
19   searched. But I also think that it would depend      19   summons to court to answer for the violation that
20   on the overall circumstances, not just because of    20   maybe an officer or deputy interacted with you on.
21   the odor. If the passenger admitted to possessing    21   So you will be given the section that you
22   cannabis earlier or smoking, that may further that   22   violated, criminal section. We go by state. We
23   or you may want to investigate that further.         23   don't have ordinances. And then you'll have a
24    Q. Any other factors that may weigh in on           24   court date and time to appear.
25   that determination?                                  25         MR. McCARTER: If you don't mind, I'm

                                               Page 122                                                      Page 124

 1    A. Searching the vehicle I think would               1   just going to take a few moments to look over my
 2   weigh on it because of, again, a safety concern.      2   notes here.
 3   If I remove that subject to search the vehicle, I     3          THE WITNESS: Sure. Can I check my
 4   would want to pat the subject down again for          4   phone?
 5   weapons. My back is to them as I'm trying to          5          MR. McCARTER: Absolutely. Captain, I
 6   search the vehicle. That's always a                   6   think those are all the questions that I have
 7   consideration.                                        7   right now. I may have some more after counsel's
 8    Q. I just want to make sure that I                   8   done with his Redirect (sic), but I want to thank
 9   understand your answer correctly. So when             9   you for your time.
10   removing that passenger from my hypothetical from    10          THE WITNESS: Thank you.
11   the car, you would expect them to be patted down     11                EXAMINATION
12   for weapons just because you're going to be paying   12   BY MR. VAYR:
13   attention next to the search of the car and not      13     Q. Just give me one moment. If you'll
14   necessarily that passenger; is that fair?            14   forgive me, I'm just going to go off of my notes,
15    A. That's fair. Personally, I've always             15   so we might be bouncing around a little bit. I
16   tried to get consent on any search or pat-down.      16   might ask you a question just to try to orient you
17   That's just my practice.                             17   to the type of testimony before we get to the
18    Q. Based on your experience, Captain, does          18   substance.
19   the presence of young children have any indication   19          Back when you were talking about your
20   as to whether a particular traffic stop might        20   education and experience that you personally
21   become violent or hostile?                           21   received from the Police Training Institute, I
22    A. Not the presence of the children one way         22   think you testified somewhat to the effect that
23   or the other.                                        23   you went to PTI for instructor training. Do I
24    Q. It doesn't have any impact one way or            24   have that vaguely remembered correctly, at least?
25   the other as to whether or not that particular       25     A. Yes.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (31) Pages 121 - 124
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 33 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                Page 125                                                  Page 127

 1     Q. Okay. I just wasn't sure, I think you             1   searches -- the gamut of searches that you
 2   testified that you went to the equivalent of           2   described earlier in your testimony of a person?
 3   seminars. And it sounds like you got certificates      3     A. Yes, sir.
 4   for completing those seminars, correct?                4     Q. And so it sounds like you went through
 5     A. Yes.                                              5   this course and you would have received a
 6     Q. Did you also go -- I'm just not sure if           6   certification from PTI essentially saying you're
 7   this was clear from your testimony -- did you go       7   good enough to teach on these subjects?
 8   to those PTI seminars or any PTI education that        8     A. Correct.
 9   trained you how to become an instructor?               9     Q. That's at least your understanding of
10     A. Yes.                                             10   it?
11     Q. Okay. So you did receive specific how            11     A. Correct.
12   to be an instructor-related training from PTI?        12     Q. Okay. And that was through PTI alone,
13     A. Yes, sir.                                        13   correct?
14     Q. Okay. And what subjects did you receive          14     A. Yes.
15   that instruction on? Let me -- I'm sorry, I'll        15     Q. And you also mentioned that you received
16   ask that question later. Let me try to put it in      16   what I will call instructor or I think you called
17   some more context. I'll withdraw that question.       17   it certification instruction certificates from
18     A. Okay.                                            18   other entities that were not PTI, correct?
19     Q. At what time did you receive that                19     A. Yes.
20   instructor-specific-related education from PTI?       20     Q. What entities were those?
21   What year, if you recall?                             21     A. Mobile training unit, TASER instructor
22     A. Firearms instructor, 2001 or '2. Rifle           22   course. I received rapid response instructor,
23   instructor, again 2002. And that's PTI instructor     23   which is active shooter instructor. That was
24   certifications. And then I have other                 24   actually through ITOA. And instructors were Jeff
25   certifications as an instructor, but outside of       25   Chadwin and Ed Moen. Yeah.

                                                Page 126                                                  Page 128

 1   PTI.                                                   1    Q. So besides the MTU TASER instruction and
 2     Q. Okay. Sounds good. Let's unpack those             2   the ITOA with the individuals you mentioned, did
 3   a little bit. Did you -- so I think I heard you        3   you receive any other specific instructor
 4   say that the only PTI instructor certifications        4   certification from any entity besides the PTI?
 5   you received we can probably agree are related to      5    A. No.
 6   the use of firearms; is that fair?                     6    Q. Okay. So let's talk briefly, because I
 7     A. Fair. And also master control tactics             7   don't know if mobile -- I don't know if MTU was
 8   instructor.                                            8   defined earlier. Can you please tell me what an
 9     Q. And that's a PTI certification you have?          9   MTU is?
10     A. Yes.                                             10    A. Yeah. So the state of Illinois has
11     Q. So what does a PTI certification for             11   MTUs, which is classified as mobile training
12   being a master control tactics instructor entail?     12   units. They're designated to certain regions of
13   What was your course work?                            13   the state. And they assist with the ongoing and
14     A. Really, it's very little course work.            14   continued education for law enforcement.
15   It's more hands-on. And you demonstrate               15    Q. And now, how often are -- let me strike
16   proficiency based on the hands-on skills. And         16   that.
17   then kind of toward the end of the course, you'll     17          The MTU that you went to for instructor
18   take a test to review use of force and when to        18   certification, do you recall when, roughly, you
19   apply the physical skills.                            19   went?
20     Q. Okay. And now this is use of force.              20    A. The TASER instructor course would have
21   I'm imaging things like straight arm take-downs or    21   been '02 or '03 roughly. I was at Rantoul Police
22   handcuffing procedures. Was searches involved in      22   Department at the time.
23   that at all?                                          23    Q. Okay. And now you also mentioned
24     A. It was.                                          24   something called ITOA. What is that?
25     Q. Okay. And were those the type of                 25    A. The Illinois Tactical Officers

Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (32) Pages 125 - 128
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8              Page 34 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                Page 129                                                  Page 131

 1   Association.                                           1     A. Yes.
 2     Q. Okay. And is that -- so it sounds like            2     Q. Okay. And now is it fair to say -- I'm
 3   that's a state-run or state-created entity, at         3   not a law enforcement officer myself. Is it fair
 4   least?                                                 4   to say that at PTI, you would expect an officer --
 5     A. Yes.                                              5   a law enforcement officer to receive education on
 6     Q. Which one? State-created?                         6   let's call it the basics of the law enforcement
 7     A. State.                                            7   profession?
 8     Q. Okay. And so when you go -- so is that            8     A. Yes.
 9   in Chicago? Is that in Springfield? Where's that       9     Q. And would that -- would the basics, as
10   located?                                              10   I'm loosely using the phrase, would that encompass
11     A. It's actually around the state. Most of          11   how to perform a search of an individual's person?
12   the meetings take place, I believe, in Oak Brook,     12     A. Yes.
13   Illinois. That training, that course was actually     13     Q. And would you assume then based on
14   given in Springfield and the instructors were         14   your -- you know, having gone through the program
15   really from the Cook County area.                     15   yourself and then also in your capacity as an
16     Q. Okay.                                            16   instructor who is certified by PTI, is it your
17     A. Part of the NIPUS group.                         17   understanding that PTI training would, as part of
18     Q. Now, you might have testified to it and          18   its training, include how to properly perform what
19   I just don't recall. So for the IOTA instructor       19   I'll call opposite sex searches?
20   certification that you received, what was your        20     A. Yes.
21   instructor certification in?                          21     Q. Okay. When I say opposite sex searches,
22     A. At the time, it was classified as active         22   do you understand that I mean a search by an
23   shooter.                                              23   officer who is of a different sex or perhaps a
24     Q. Okay.                                            24   different gender identity than the individual
25     A. It's referred to now as rapid response.          25   who's being searched?

                                                Page 130                                                  Page 132

 1     Q. Would there have been any training                1     A. Yes.
 2   specific to searches and providing instructions on     2     Q. And so the impression I get is that, you
 3   searches included in that ITOA active shooter          3   know, just like if -- for example, if I was to
 4   training?                                              4   move to a different law firm, I wouldn't need to
 5     A. No, I don't recall anything around                5   go to law school again. If you go from one law
 6   searches.                                              6   school academy to another -- excuse me, if you go
 7     Q. And now, okay -- so now focusing -- I             7   from one police institution in Illinois to
 8   believe you were asked some questions about, you       8   another, you don't need to go back to school
 9   know, if an officer went to the academy, PTI, in a     9   again?
10   previous law enforcement job, at least what was       10          MR. McCARTER: Object to form and
11   insinuated in your testimony was that that officer    11   foundation. You can answer.
12   would not need to go to the academy again once        12     A. Yes.
13   they joined the CCSO. Do I have that correct?         13     Q. At least with regards to the CCSO?
14     A. As long as they come from an agency              14     A. Municipalities and Sheriff's Office and
15   within the state of Illinois.                         15   universities have all the same requirements.
16     Q. Understood. So if, for example, an               16   State Police is a different academy and different
17   officer is joining you from New York City, they       17   curriculum.
18   would have to pass the Illinois-specific academy,     18     Q. So if it's a municipal level, it's --
19   which is PTI?                                         19     A. Correct.
20     A. Yes. Or basically the Illinois Training          20     Q. Okay, thank you. So now when you were
21   & Standards Board accept that academy's               21   testifying about how Lexipol communicates policy
22   curriculum.                                           22   updates to departments through the open "daily
23     Q. Okay. So then it's your understanding            23   training bulletin", I believe you testified
24   that the PTI requirement is driven by Illinois law    24   something to the effect of you weren't aware of
25   and regulations?                                      25   any occasion where someone at the Sheriff's Office

Min-U-Script®                      Area Wide Reporting and Video Conferencing                   (33) Pages 129 - 132
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-8               Page 35 of 41
AYRES v.                                                                                              SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             March 10, 2020
                                                 Page 133                                                   Page 135

 1   asked Lexipol to push out a particular policy.          1   describe that training as taking place in?
 2   Did I get your testimony correct?                       2    A. I would consider that more hands-on
 3    A. Yes, that's correct.                                3   training. And sometimes the hands-on training
 4    Q. Okay. Now, if a Champaign County -- if              4   will apply to our use of force policy in
 5   the Champaign County Sheriff's Office wanted to         5   particular.
 6   provide training on a specific policy, the              6         When we do control tactics training,
 7   Champaign County Sheriff's Office would presumably      7   defensive tactics, we do cover searches in that.
 8   be able to do so, correct?                              8   Again, the physical and the mechanics more so than
 9           MR. McCARTER: Foundation. You can               9   I would say the actual policy when we're doing
10   answer.                                                10   that training block.
11     A. Are you talking about do it through               11    Q. Okay. Just because I don't think this
12   Lexipol? Or just do it as an agency?                   12   came out in your testimony -- or at least I don't
13     Q. The latter, doing it as an agency.                13   know if it was clear. My understanding, at least
14     A. Sure, yes.                                        14   on what you testified, is that there's both formal
15     Q. So then at least you're not aware of an           15   and informal training that happens at the
16   instance where the CCSO influenced Lexipol's           16   Sheriff's Office?
17   decision to determine what policies are going to       17    A. Yes.
18   be pushed out in a given month, but that's a           18    Q. Okay. What would be the types of
19   separate consideration from what policy the CCSO       19   informal training, if you will?
20   itself decides to emphasize or train its officers      20    A. So informal training I would categorize
21   on, correct?                                           21   as for a term hip pocket training. And the hip
22     A. Yes.                                              22   pocket training is, you know, short and focused
23     Q. Okay. And I believe you've testified              23   training. It can be done at the shift level. And
24   that policy refreshers or reviews are done on a,       24   be done by current instructors, field training
25   you know, at least a somewhat I think you said an      25   instructors and the sergeants themselves.

                                                 Page 134                                                   Page 136

 1   annual basis or a couple times a year?                  1         And again, it may be a topic on shift
 2     A. I'm sorry, the policy?                             2   that has surfaced and they're like hey, let's just
 3     Q. Did you -- let me rephrase the question.           3   focus on this and make sure everybody's clear, has
 4   Fair point.                                             4   a clear understanding and direction on it.
 5         I believe you testified that the                  5    Q. You used a phrase, I think it was hip
 6   Champaign County Sheriff's Office does a policy         6   pocket?
 7   review or refresher about once or twice a year.         7    A. Yes.
 8   Did I get that right?                                   8    Q. So what do you mean by that? Like what
 9     A. So ...                                             9   does that phrase mean?
10     Q. For deputies.                                     10    A. So hip pocket's actually an old military
11     A. Not necessarily the Lexipol. That is a            11   term and meaning it's literally hip pocket.
12   continual basis, and there's no consistency in the     12   There's no PowerPoint, there's no formal document
13   frequency. Policies can be updated at any given        13   about the training. It's knowledge based on
14   time. But it's going to be based upon any federal      14   training. And again, it's short and focused.
15   or state changes and then the recommendations are      15   Ten-minute quick talk with the guys and gals to,
16   pushed.                                                16   again, make sure everybody's clear and has
17     Q. I guess my question was more focused on           17   direction.
18   I'll use the term in-house training. Actually, I       18     Q. And so if issues -- I think you were
19   should set some foundation.                            19   saying then if issues were to come up during a
20           I think you testified that the Champaign       20   particular shift -- for example the first line
21   County Sheriff's Office does provide training to       21   sergeant was noticing an issue with his or her
22   law enforcement deputies, correct?                     22   deputies on that shift, a hip pocket training
23     A. Yes.                                              23   could be used as an informal mechanism to try to
24     Q. And then what kind of broad categories            24   take corrective action; is that fair?
25   of training or kind of broad venues would you          25     A. That's fair.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (34) Pages 133 - 136
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 36 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                               Page 137                                                  Page 139

 1     Q. So is there any other type of what you           1   training. And the online training has, you know,
 2   would consider informal training that the             2   essentially a curriculum that you will read,
 3   Sheriff's Office does in the law enforcement          3   answer scenario-based or test questions. At the
 4   division for its deputies?                            4   end of the completion of a course, it'll give you
 5     A. No, not informal.                                5   a certification certificate which then shows the
 6     Q. Okay. And then that would obviously              6   legal mandates that you've met for the state of
 7   mean there's formal training. I think you've          7   Illinois.
 8   testified about this a little bit. But there is       8     Q. How often do those -- does that online
 9   formal training, correct?                             9   training occur?
10     A. Yes.                                            10     A. The actual individual deputies are able
11     Q. So let's focus this -- just as a general        11   to register for any course they want at any given
12   matter, what does formal training mean at the        12   time. So they can do that year round.
13   Sheriff's Office?                                    13     Q. Is there a requirement at the Sheriff's
14     A. So formal training after the academy            14   Office that they do a certain minimal level of
15   level, we have our own MTU. So our own mobile        15   training?
16   training unit. That offers a variety of courses      16     A. Yes. And that's actually set for all
17   throughout the year. Those are courses that you      17   peace officers in the state by the Illinois
18   go and attend at a designated location. And they     18   Training & Standards Board.
19   will meet mandates that are set by the Illinois      19     Q. What is that minimum, if I can ask, if
20   Training & Standards Board.                          20   you know?
21     Q. So you said they're your own MTU. What          21     A. Yeah, I can give you kind of a rundown.
22   it sounds like, it's MTU that the Sheriff's Office   22   It's continually being built on. Annually, the
23   perhaps facilitates their deputies' attendance at,   23   two annual mandates that have to be met by all
24   but the Sheriff's Office is not putting on the       24   peace officers is a legal update and a use of
25   MTU; is that correct?                                25   force update. So that has to be done annually.

                                               Page 138                                                  Page 140

 1     A. That's correct. It's independent of the          1   You get into constitutional, constitutional use of
 2   agencies, but as a collective group, the budget is    2   law, authority. That's one of the mandates.
 3   maintained by multiple jurisdictions.                 3   Procedural justice. Civil rights. Domestic
 4     Q. And would searches and proper search             4   violence. Psychology of domestic violence.
 5   mechanics and techniques, is that something you're    5   Trauma inform, sexual assault response. So these
 6   aware of is covered in mobile training units as a     6   are all different mandates. The two that I told
 7   general concept?                                      7   you were annual, there's three-year and then
 8     A. They do offer courses periodically that          8   there's five-year mandates. Some training and/or
 9   cover not only the mechanics, but also the legal      9   course has to be completed in those timeframes.
10   updates that apply.                                  10     Q. This is a state requirement, correct?
11     Q. I guess it makes sense that those               11     A. It is.
12   programs would be offered periodically because, in   12     Q. And the Champaign County Sheriff's
13   your experience, there are multiple potential        13   Office is, in your understanding, in compliance
14   things that a law enforcement deputy could receive   14   with the state requirement?
15   training on, correct?                                15     A. Actively always trying to stay in
16     A. Yes.                                            16   compliance, yes.
17     Q. It's not just searches?                         17     Q. And when you say actively always try to
18     A. Correct.                                        18   stay in compliance, do you mean that maybe there's
19     Q. Okay. And then did you mention -- I             19   a particular deputy who is asleep at the wheel, so
20   might have just missed it. Did you mention any       20   to speak, and not doing the online education they
21   type of formal training that you guys would do       21   need to?
22   besides MTU-based stuff at the Sheriff's Office?     22     A. Not necessarily asleep at the wheel.
23     A. MTU is more of a classroom setting,             23   But you can complete a course online, but before
24   okay? And then we also have through the Illinois     24   it populates into the database, it could be a
25   Training & Standards Board access to online          25   delay of two to three weeks. And if it's the next

Min-U-Script®                     Area Wide Reporting and Video Conferencing                   (35) Pages 137 - 140
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 37 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                Page 141                                                   Page 143

 1   month and you completed it January and it doesn't      1   you would consider formal training that the
 2   get in the system 'til February, it might show out     2   Sheriff's Office provides its deputies?
 3   of compliance.                                         3    A. No, that would be it.
 4     Q. So then it sounds like what you're                4    Q. At least nothing comes to your mind at
 5   talking about then is more of a time delay --          5   this time?
 6     A. It is.                                            6    A. Yeah.
 7     Q. -- as compared to your staff not                  7    Q. All right. So as I understand it, I
 8   actually undergoing the requirements?                  8   think you testified that Lexipol was brought into
 9     A. Yes. I actively monitor that and try to           9   the picture for the Sheriff's Office to start
10   keep up on it.                                        10   assisting them with their policies around 2015; is
11     Q. Have you ever had a situation -- let me          11   that correct?
12   rephrase it. Actually, never mind, strike the         12    A. That's correct.
13   question.                                             13    Q. And that was -- Sheriff Dan Walsh and
14          So besides the MTUs, the Illinois State        14   Chief Deputy Allen Jones at the time would have
15   Training Board online training, and then the          15   been the decision-makers about that? I believe
16   Lexipol online scenarios you mentioned before, is     16   that was your testimony?
17   there any other type of what you would consider       17    A. Yes, yes.
18   formal training that the Champaign County             18    Q. So therefore, you just weren't in a
19   Sheriff's Office provides its deputies?               19   position at that time in 2015 to be -- like you
20     A. No. We try and do our hands-on. No,              20   have not been the Sheriff or the Chief Deputy, for
21   that's it. That's our training mechanisms.            21   example, since 2015, correct?
22     Q. Okay. Is there a setting where --                22    A. No. No, I have not.
23   excuse me. Is there a type of training that the       23    Q. Okay. And so perhaps it sounds like
24   Sheriff's Office does where, you know, the folks      24   they would seek your input, you would review a
25   are all put into a room and there's a Power Point     25   policy, and if you thought there was a correction

                                                Page 142                                                   Page 144

 1   and you guys talk about a specific topic like          1   to be made you'd offer it. But for the most part,
 2   that?                                                  2   the decision was being made by the Sheriff and the
 3     A. There has been. In-house, there has               3   Chief Deputy?
 4   been that form of training. Again, the frequency       4     A. Yes, that's accurate.
 5   and the topic has varied over the years.               5     Q. Do you have any insight into why Lexipol
 6     Q. Is there a minimum frequency with                 6   -- not necessarily specifically, but why the
 7   regards to this particular type of in-house formal     7   transition was made in 2015 to go from a
 8   training that the Sheriff's Office tries to meet,      8   handwritten set of policies to the online policy
 9   as you understand it?                                  9   book that Lexipol offers?
10     A. Yeah. We try and do a four-hour block            10     A. Yeah. I think part of the thought
11   of training each quarter.                             11   process on that was that our handwritten old
12     Q. And the topic, I would assume, varies            12   policy manual was outdated and hard to keep up
13   with each quarter?                                    13   with as far as making sure everybody had the same
14     A. Yes.                                             14   updates for consistency purposes. So I think the
15     Q. Okay. Has that topic ever been related           15   viewpoint was that Lexipol would be able to
16   to searches?                                          16   deliver policy and kind of be a living document as
17     A. In the past two years, we have had a             17   updates are ongoing.
18   control tactics course that was offered which         18    Q. So it sounds like then the hope was that
19   would have covered some searching. But more,          19   Lexipol would maybe keep a finger on the pulse of
20   again, the mechanics.                                 20   the law and if an update needed to be made, they
21     Q. Understood. So besides the in-house              21   could recommend it and then also provide software
22   formal training that you just described and then      22   that would enable you to more consistently nudge
23   the MTU training, the Illinois State training --      23   officers?
24   Illinois State Board training, and then the           24    A. Yes.
25   Lexipol training, is there any other type of what     25    Q. Is that your understanding?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (36) Pages 141 - 144
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 38 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                                Page 145                                                  Page 147

 1    A. Yes.                                               1   far as who signs up for the slots, the available
 2          MR. McCARTER: Object to form and                2   slots on a shift, that is seniority sign up based
 3   foundation.                                            3   upon the union contract.
 4   BY MR. VAYR:                                           4    Q. And so it's your understanding that the
 5    Q. Do you have any -- so I think you                  5   collective bargaining agreement between -- that
 6   mentioned about the Lexipol policies -- or while       6   applies to the deputies has a requirement that
 7   we're on the subject, I think you mentioned            7   more senior deputies get first pick of the shift
 8   something to the effect of Lexipol offered I think     8   of their choosing?
 9   what you called canned policies. But then there        9    A. Yes.
10   was a review process done at the Sheriff's Office     10    Q. Is there any other factor that you're
11   to adapt those to the particular needs of the         11   aware of that determines who gets put on what
12   Sheriff's Office. Do I remember that correctly?       12   shift?
13    A. Yes.                                              13    A. Our canine units, we do -- we did try
14    Q. So that's your understanding of what the          14   and spread them out to shifts so that we could use
15   process was with regard to Lexipol and adapting       15   that resource and tool. But as far as that,
16   them to CCSO?                                         16   that's really the only exception outside of
17    A. Correct.                                          17   seniority for the shift bid. It's called a shift
18    Q. Do you know of any examples of like a             18   bid.
19   Lexipol policy that was deemed to not be              19    Q. And you said that you guys did try to
20   applicable to the Sheriff's Office or was             20   spread out the canine unit, suggesting that that's
21   rejected, if you know personally? It's possible       21   not the case anymore. Could you explain what you
22   you don't know.                                       22   meant by that?
23    A. Yeah, I mean, I can give you one. I               23    A. Yeah. Our operations -- so we had three
24   think there was one about -- for instance, where      24   shifts before. We had three canines for patrol.
25   they came from, it talked about an internal           25   So that was kind of how we managed that. Now

                                                Page 146                                                  Page 148

 1   dispatch. Like our agency-controlled                   1   we're on 12 hours, which is four teams. So two
 2   telecommunications, there was some policy that may     2   day teams and two night teams. We only have three
 3   have been pushed that way. We don't have that.         3   canines. So our resources aren't spread across
 4   That's not applicable to us. We contract with a        4   all four teams. We have a power shift in there,
 5   multi-jurisdictional dispatch. So that's one that      5   too.
 6   had been pushed that obviously didn't fit our          6     Q. Would it -- as far as -- have you been
 7   operation.                                             7   involved in the hiring process at all at the
 8     Q. Got it. And so there may have been                8   Champaign County Sheriff's Office for road
 9   other position policies that were rejected in that     9   deputies?
10   line?                                                 10     A. Yes.
11     A. Yes, yeah.                                       11     Q. From roughly what periods of time?
12     Q. I think you testified to this a little           12     A. Interview process since 2011 as a
13   bit, but now we're -- so you testified or at least    13   lieutenant. We all have been part of the
14   you were asked what factors kind of determine who     14   interview process at administration level.
15   gets put on a particular shift in the law             15     Q. Okay. And have you ever been in a
16   enforcement division at the Sheriff's Office. And     16   position where you would make -- so for example,
17   I think you mentioned something about a union         17   if you interviewed someone, I would assume you
18   contract?                                             18   would make a recommendation one way or the other
19     A. Yes.                                             19   whether they should continue on through the hiring
20     Q. So maybe to the extent that there are            20   process?
21   other factors, so what does determine -- like what    21     A. Yes.
22   is the universal stuff that determines who gets       22     Q. What would be the next step after the
23   put on one shift at the Sheriff's Office?             23   interview?
24     A. As far as the number of slots on a               24     A. The next step after the interview is the
25   shift, management reserves that right. Okay? As       25   background check.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                   (37) Pages 145 - 148
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 39 of 41
AYRES v.                                                                                           SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          March 10, 2020
                                               Page 149                                                  Page 151

 1     Q. Okay. And the background check                   1     Q. Let me rephrase. Let me try rephrasing
 2   presumably is checking to see if they have a          2   the question. You described your involvement in
 3   criminal history, for example, or something that      3   the hiring process. Have you ever -- presumably
 4   would make them unfit to be a deputy?                 4   through that process, you also are able to tell
 5          MR. McCARTER: Objection to foundation.         5   whether someone who is applying is a male or
 6     A. Yes.                                             6   female, correct?
 7     Q. Yes?                                             7     A. Yes.
 8     A. Yes.                                             8     Q. Do you have that -- now, to the extent
 9     Q. So far as you know, that's correct?              9   that you know whether a candidate was a male or a
10     A. That's correct.                                 10   female, is that limited only to the particular
11     Q. Okay. Have you been involved in the             11   candidates that you personally interviewed? Or do
12   background process at all for any candidates?        12   you have a broader understanding about the number
13   Initializing it or whatever?                         13   of males and females that have applied to the
14     A. I have.                                         14   Sheriff's Office?
15     Q. Okay. What does the background process          15     A. I only know about the candidates we've
16   entail?                                              16   interviewed that's come in front of us.
17     A. Basically the candidate will fill out a         17     Q. So how many candidates would you say --
18   more thorough application. And then that             18   I'm sorry, was your previous answer you're only
19   application, once completed to include               19   aware of the ones that you personally interviewed?
20   fingerprints, will be given to investigations and    20     A. Yes.
21   assigned to an investigator. And then that's --      21     Q. Okay, there you go. So of the ones that
22   basically a field investigation is done. So it's     22   you personally interviewed, how many candidates
23   a complete reference check, as well as, you know,    23   have you -- how many interviews and people that
24   personal references, work history, financial.        24   you've shepherded through the hiring process have
25   It's very thorough.                                  25   you done?

                                               Page 150                                                  Page 152

 1     Q. So then after the background check,              1     A. I'll estimate this. Over the last --
 2   what's the next step in the hiring process?           2   I've probably interviewed, since 2011, 150
 3     A. If you make it past the background and           3   applicants.
 4   we are seriously looking at you, then it's a          4     Q. And of those 150 applicants, do you have
 5   contingency dependent upon the psychological test,    5   a memory of how many of them were male?
 6   as well as a medical physical screening.              6     A. I'm not going to be able to give you an
 7     Q. Okay. And then assuming the person is            7   accurate figure. I will say more -- definitely
 8   medically and physically fit for duty, what           8   interviewed more males than females.
 9   happens next?                                         9   Percentage-wise, 30 percent females maybe.
10     A. Then it's -- you know, if there's a spot        10     Q. Okay. And I'm not asking you to guess
11   open, they would be offered the job. If they're a    11   or speculate. What I'm asking you to do is that,
12   new hire, then they would attend the academy.        12   based on your memory at least as you understand it
13     Q. Okay. And so for that process you just          13   then, it sounds like you've interviewed about 150
14   described, has that been consistent during your      14   people and maybe about -- and about 30 percent of
15   time at the Champaign County Sheriff's Office?       15   those were females?
16     A. That process I described is what I'm            16     A. Yeah.
17   familiar with from 2011 on. Prior to coming to       17     Q. Now, of those females, of that 30
18   administration, I don't know. I'm assuming it's      18   percent, taking that figure, realizing it's an
19   similar.                                             19   estimate and not a rigorous number, of that 30
20     Q. So from your perspective, since 2011 as         20   percent, do you know how many you personally --
21   on the administrative side of the law enforcement    21   how many were ultimately hired by the Sheriff's
22   division at the Sheriff's Office, do you have any    22   Office?
23   insight into the gender distribution of applicants   23     A. In the law enforcement? In that
24   for deputy positions?                                24   timeframe, I'm going to say four.
25     A. No.                                             25     Q. So four individuals?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                   (38) Pages 149 - 152
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8              Page 40 of 41
AYRES v.                                                                                            SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           March 10, 2020
                                               Page 153                                                   Page 155

 1     A. Yeah.                                            1   attempts should be made to get a same sex officer
 2     Q. Is that the same four individuals, the           2   to do the search and that those attempts should be
 3   same four females you testified would have been on    3   documented. I have your testimony correct, right?
 4   shift on May 8 -- excuse me, that would have been     4    A. Yes.
 5   employed by the law enforcement division on May 8,    5    Q. What happens if a female officer cannot
 6   2019?                                                 6   be summoned? What does the opposite sex officer
 7     A. Two of them are. And I'm trying to --            7   now on the scene have to do or can do?
 8   the other two did not complete the probationary       8    A. Try and have a witness and/or another
 9   period.                                               9   deputy or officer present to observe it.
10     Q. Okay. Are you familiar with the -- is           10    Q. Okay. So then is your understanding of
11   it your understanding that the Champaign County      11   the policy then that reasonable efforts should be
12   Sheriff's Office tries to hire deputies without      12   made to try to obtain a female -- or excuse me, a
13   regard to their gender or sex?                       13   same sex deputy. But failing that, the deputy,
14          MR. McCARTER: Objection, speculation.         14   the same sex -- excuse me, the opposite sex deputy
15     A. Yeah, I think we're looking for the most        15   should then just have a witness come by to witness
16   qualified candidate.                                 16   the search that's about to occur?
17     Q. And so when you personally -- so I'm            17    A. Yes.
18   asking you to speak to your own processes. When      18    Q. Okay. Is it your understanding, based
19   you are interviewing a candidate, doing the          19   on your review of the body camera footage, that
20   background check, having their psychological and     20   Cody Floyd was witnessing the pat-down search of
21   medical evaluation, and then going through the       21   Wylesha Ayres?
22   probationary period, is the gender or sex of a       22    A. Yes.
23   candidate something that would stand out as either   23    Q. And so setting aside your testimony that
24   a plus or minus sign for candidate? Or do you        24   you did not see or identify a moment where Deputy
25   instead make your decisions based on the             25   Christensen made a reasonable effort to try to get

                                               Page 154                                                   Page 156

 1   qualifications of the candidate, irrespective of      1   a female deputy on scene, he at least complied
 2   sex or gender?                                        2   with the back half of the policy in that he had a
 3    A. Qualifications of the candidate.                  3   witness there?
 4    Q. Okay. In your capacity as a street                4     A. Yes.
 5   investigator or street deputy or when you were        5     Q. Okay. You were asked whether a female
 6   sergeant, basically I'm asking when you were on       6   correctional officer could be summoned from the
 7   the street, not behind a desk --                      7   jail to respond to a traffic stop and do a search
 8    A. Okay.                                             8   of a female person on the scene of a traffic stop.
 9    Q. -- when you're on the street, do you              9   Do you recall being asked that question?
10   have any confident estimation of how many            10     A. Yes.
11   incidents you responded to involved male suspects    11     Q. And if I recall, your testimony was
12   as compared to female suspects?                      12   something to the effect of, you know, pulling the
13          MR. McCARTER: Form.                           13   correctional officer out of the jail might have
14   BY MR. VAYR:                                         14   security implications for the jail given that they
15    Q. It's okay if you don't, but I'm just             15   will now be short staffed. I think that was your
16   asking.                                              16   testimony.
17          MR. McCARTER: Form, foundation,               17     A. Yes.
18   speculation.                                         18     Q. Okay. Is it possible that -- let me
19          MR. VAYR: I saw some bug eyes, so it's        19   rephrase the question.
20   okay.                                                20           If the need for a search was -- if the
21    A. I don't. I mean, no, I really don't.             21   type of search that was going to be performed was
22    Q. Fair enough. Move on. So turning now             22   serious enough, so like a body cavity search or a
23   to the Champaign County Sheriff's Office's policy    23   strip search, would it be an option to a
24   regarding what I'll refer to as opposite or mixed    24   correctional officer to then take the female
25   sex searches. You testified that reasonable          25   searchee to the jail so that that person could

Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (39) Pages 153 - 156
                                               1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-8               Page 41 of 41
AYRES v.                                                                                             SHANE COOK
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            March 10, 2020
                                                Page 157                                                   Page 159

 1   then be searched by a female officer in some           1   correct?
 2   semblance of privacy?                                  2    A. It is.
 3     A. For a body cavity search or strip                 3    Q. And so it would be your understanding
 4   search, yes, that would be a better and more           4   given the policies and customs of the Sheriff's
 5   appropriate setting.                                   5   Office that if, for example, a body cavity search
 6     Q. Because you were asked about whether a            6   were to be done, that would not be done at, for
 7   search needs to be done at a particular place. Is      7   example, a traffic stop?
 8   it your understanding of the Champaign County          8    A. Yes.
 9   Sheriff's Office's policy that let's say the level     9    Q. But a pat-down search, which is less
10   of intrusiveness of a search will dictate where       10   intrusive, maybe could be done at a traffic stop?
11   the search could be done while respecting the         11    A. Yes.
12   privacy rights of the individual being searched?      12    Q. Okay. Would you agree -- would you
13     A. Yes. You know, I have to clarify here.           13   agree that a pat-down search is a less intrusive
14     Q. Please.                                          14   type of search than, you know, a probable cause
15     A. Very extreme from a search incident to           15   search or a strip search?
16   an arrest or a pat-down to a strip search or body     16    A. Yes.
17   cavity search. Body cavity search will probably       17    Q. Would you agree that it is, short of a
18   be a search warrant and a medical expert              18   purely visual inspection, the least intrusive type
19   performing. A strip search is generally in a jail     19   of search that an officer could mechanically do on
20   setting, generally speaking. And so to me, those      20   an individual?
21   are two very different dynamics involved there.       21    A. Yes.
22     Q. Right.                                           22    Q. Depending of course what the officer
23     A. The thing about getting a person to the          23   searches, I would assume?
24   jail is you still have to transport them. And if      24    A. Yes.
25   a person's sitting behind an officer or deputy,       25    Q. Okay. So if a pat-down search needed to

                                                Page 158                                                   Page 160

 1   they need to be reasonably searched for contraband     1   be done at a traffic stop, be it -- let's say for
 2   or weapons because the transport can create an         2   a Terry justification, is that the type of search
 3   issue.                                                 3   that you believe a prudent officer would take the
 4     Q. And that would be the search incident to          4   detainee to the jail to go be searched by a same
 5   arrest context there?                                  5   sex member?
 6     A. Yes.                                              6    A. No.
 7     Q. Okay. So now you've just testified,               7    Q. All right. And that would be presumably
 8   though, like you have your more extreme searches,      8   related to the security concern you just had; you
 9   like body cavity searches or strip searches, and       9   would have someone coming into the deputy's car
10   then you have your less intrusive searches, like      10   who has not been checked for weapons?
11   pat-downs or what I'll call a probable cause          11    A. Correct.
12   search. So you would agree that there's kind of a     12    Q. As a general proposition, is it true
13   difference of intrusiveness between these             13   that the Champaign County Sheriff's Office's
14   searches?                                             14   policy cannot prescribe a specific set of
15     A. Yes.                                             15   instructions to be followed in every single
16     Q. And so the Champaign County Sheriff's            16   circumstance?
17   Office's policy regarding searches does not           17    A. Yes.
18   specifically distinguish between these types of       18    Q. And by that, I mean they function as
19   searches, correct? Or at least the search you         19   guidelines or guiding principles that are to be
20   were shown as an exhibit today did not                20   applied to the circumstances that an officer finds
21   specifically distinguish between them, correct?       21   in front of him or her?
22     A. Yes.                                             22    A. Correct.
23     Q. It just used the term searches?                  23    Q. So they're, again, guidelines, not a,
24     A. Correct.                                         24   you know, thou must do one, two, three to perform
25     Q. But a body cavity search is a search,            25   a search; is that fair?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (40) Pages 157 - 160
                                               1-800-747-6789
